European Council meeting (15-16 October 2008) (debate)
The next item is the European Council report and the Commission statement on the European Council meeting (15-16 October 2008).
Mr President-in-Office of the Council, Mr Sarkozy, Mr President of the European Commission, Mr Barroso, over the last few weeks we have endured some extremely difficult moments in which the European Union, under your Presidency, has demonstrated its ability to take action. Had the countries of Europe not found a common solution, had there not been an agreement between the European partners, and had there not been the euro, it is highly likely that we would have found ourselves in a disastrous situation today.
The Eurogroup proposals of ten days ago, the European Council's decisions of last Wednesday and the commitments entered into this weekend at the Camp David Summit are a series of successes that reflect a genuine coordination of actions and efforts aimed at carrying out the reforms needed to respond effectively to the problems of the global economy. However, the governments were not the only ones to respond to the crisis. The European Council, under your leadership, working side by side with the European Commission and with the European Parliament, has ensured that the European Union played a crucial role regarding the well-being of all our citizens, to whom we are all responsible.
It has often been in times of crisis that the European Union has demonstrated its true strength, thanks to you, Mr Sarkozy, and thanks to the President of the Commission, Mr Barroso. European action has been joint action. That is why, before opening this morning's debate, I should like to congratulate you, Mr President-in-Office of the Council and Mr President of the Commission.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, it is an honour for me to come here once again before the European Parliament to report on the work of the Council Presidency at such an important time for Europe. If I may, I will try to speak very freely, as is only right and proper in this House, which is the heart of the democratic Europe to which we all aspire.
What have we tried to achieve? Firstly, it was the Presidency's wish for the European institutions to be united in the face of all the crises that we have had to manage. It was my wish for the European Parliament to be involved at all times in the major events that we have experienced, and I should like to thank the chairmen of your groups, of all political persuasions, who have been involved in this dialogue and have worked together with the Presidency of the Council.
It was also my wish for us to work hand in hand with the Commission and in particular with its president, because, regardless of the divergences or differences between everyone sitting in this House, everyone is well aware that division between Europe's institutions weakens Europe and that the duty of those who assume responsibilities is to work hand in hand. We will move Europe forward if the European Parliament, the Commission and the Council find the path to consensus on the major issues, so ensuring that Europe's voice is heard.
(Applause)
We wanted, first and foremost, for Europe to stand united - something that has not been easy to achieve. We wanted it to think for itself, because the world needs Europe's thinking, and for it to be proactive. If Europe has something to say, we want it not just to say it, but to do it.
First we had the war, with the altogether disproportionate reaction of the Russians during the Georgian conflict. Words have meaning. I use the word 'disproportionate' because it was disproportionate to intervene as the Russians did in Georgia.
(Applause)
However, I use the word 'reaction' because, if that reaction was disproportionate, it is because an entirely inappropriate act had taken place beforehand. Europe has to be fair and should not hesitate to step out of ideological frameworks in order to bring a message of peace.
On 8 August, the crisis began. On 12 August, we were in Moscow with Bernard Kouchner for the purposes of achieving a ceasefire. I am not saying that this was ideal; I am simply saying that, within four days, Europe managed to bring about a ceasefire. At the beginning of September, Europe obtained a commitment for a return to lines held before the start of the crisis on 8 August. In two months, Europe secured the end of a war and the withdrawal of occupying forces.
There were many views on the matter. Some said - and they had reasons for saying it - that dialogue was pointless and that the response to military agression should be a military one. What madness. Europe saw the fall of the Berlin Wall and the end of the Cold War, Europe must not be party to a new cold war that is suffered for no other reason than a lack of composure.
(Applause)
This was a problem that we overcame with our US allies, who believed that the visit to Moscow was untimely. In spite of everything, we worked hand in hand with our US allies. Their position differed from ours. We tried to work with with them rather than against them, and, frankly, given the state of the world today, I emphatically do not believe that it needs a crisis between Europe and Russia. That would be irresponsible. We can therefore defend our ideas regarding respect for sovereignty, respect for the integrity of Georgia, human rights and the differences we have with those who lead Russia, but it would have been irresponsible to create the conditions for a conflict that we by no means need.
Discussions have begun in Geneva on the future status of these Georgian lands that are Ossetia and Abkhazia. I am told that they have begun under difficult circumstances, but who could have imagined it being any other way? The important point, though, is that they have begun. I must also say that President Medvedev has kept the promises he made before the Commission Presidency and the Council Presidency when we travelled to Moscow at the beginning of September.
Europe has brought about peace. Europe has secured the withdrawal of an occupying army and Europe has sought international negotiations. It has been a long time, I believe, since Europe has played such a role in a conflict of this kind.
Naturally I see all the ambiguities, all the shortcomings, all the compromises that had to be made, but in all conscience, I believe that we have achieved everything we could have achieved and, above all, Mr President, that, if Europe had not ensured that the voice of dialogue and the voice of reason were heard, no one else would have done so. Furthermore, when we left for Moscow and Tbilisi on 12 August, with Bernard Kouchner, the entire international media were well aware that the Russians were 40 kilometres from Tbilisi, and their aim was to overthrow Mr Saakachvili's regime. That was the way things stood. We came very close to a catastrophe but, thanks to Europe - a determined Europe - such a catastrophe did not occur, even though, Mr Pöttering, a great deal of work will of course need to be done to ease tensions in that part of the world.
My second point concerns the crisis, the systemic, unbelievable, improbable financial crisis that began - let us present the true picture - on 15 September, not on 7 August 2007. On 7 August 2007, a crisis began that was serious and worrying but, dare I say it, normal. On 15 August 2008, we entered into another crisis, for what happened on 15 August 2008? Lehman Brothers went bankrupt - and the world, stunned, discovered on 15 August 2008 that a bank can go bankrupt.
It is not up to us, and it is not up to me, to pass judgment on what the US Government did or did not do. All I am saying, and I maintain this, is that, on 15 September 2008, the serious crisis became a systemic crisis, with the collapse of the US financial system, followed by the collapse of the European financial system, and then gradually of other stock exchanges and financial systems.
What attempts were made at that time? There was the first Paulson plan, which did not work. I am not being critical in saying this; I am describing the reality of the situation. At the time we, together with the President of the Commission, tried to put together a common European response, first within the euro zone. Mr President, you have spoken about this; whether people are for or against, the fact remains that, in the euro zone, we have the same bank and the same currency, and therefore the same duty to unite.
Obtaining a common position was not easy. We began by proposing a meeting of the four European countries who are members of the G8. It is not an insult to anyone to say that the influence, for example of the United Kingdom, on the global financial system is greater than that of other countries among the 27. I said that, if, by some feat of imagination, we could manage to secure an agreement between the United Kingdom, Germany, Italy and France, it would not be to the detriment of the other countries of Europe, but it would be to their benefit.
Of course, opinions differed, and who could blame us? In the first few days of the crisis, we did not know initially how best to respond to a crisis, the likes of which had never been seen before in economic history, or in the 20th century, at least. So, I said to myself: once the four have gathered together, we should also bring together the countries of the Eurogroup, plus Slovakia, which is due to join us. That extra week enabled us to find a solution together that would allow the banks to resume their work: lending. However, we found ourselves with a situation whereby the banks were no longer lending to each other, as they no longer had any money to lend, and the entire system was collapsing. We had banks being nationalised in the United Kingdom, banks going bankrupt in Belgium, an Icelandic system - outside Europe but so close to Europe - that was collapsing, very bad news in Switzerland and, little by little, contagion: Germany, France, all swept along. We, in the Eurogroup, succeeded in reaching an agreement on a huge plan - EUR 1 800 billion - to allow our financial institutions to get on with their work and to reassure savers and entrepreneurs in Europe.
Next, we went to the European Council, which adopted the same strategy, and, from then on, we were able to calm the markets in Europe. We had a nice surprise: the Paulson II plan then arrived, and everyone could see that it was largely inspired by the European plan. There is no kudos to be had from this; it is simply a matter of reflecting on the fact that the crisis is global, and so the response can only be global. The United States and Europe need to be aligned.
However, all this is about crisis management, Mr President, nothing more, nothing less. Had we not done this, what would have happened?
We still have to provide the right responses. How could all this have been possible? How can we prevent a repeat of all this? Moreover, does Europe have ideas to uphold or a policy to propose? It was within this context that, on behalf of Europe, I proposed, at the United Nations General Assembly, at the start of September, that an international summit be held to lay the foundations of a new Bretton Woods, with reference to what took place in the wake of the Second World War so as to establish a new global financial system. This idea is making headway. What must Europe's objective be within the context of this summit? Europe must put forward the idea of a radical reform of global capitalism.
What has happened has been a betrayal of the values of capitalism, not the calling into question of the market economy. There was a lack of rules, and we saw the rewarding of speculators to the detriment of entrepreneurs. We must put forward the idea of new regulation. Europe must and will propose ideas. Firstly, Mr President, no bank that works with government money should be able to work with tax havens.
(Applause)
No financial institution should be able to operate without being subject to financial regulations; traders should see their remuneration systems calculated and organised so as not to encourage them to take unnecessary risks like those we have seen; the accounting rules within our banks should not exacerbate the seriousness of the crisis but, rather, enable us to ease it; and the monetary system should be rethought between fixed exchange rates and no exchange rates between currencies. We have tried everything in the world. Can we, the rest of the world, continue to bear the deficits of the world's biggest power without saying anything? The answer is clearly 'no'.
(Applause)
There is no use, moreover, in pointing the finger at anybody; we just need to find the ways and means to ensure that this does not happen again. Moving on, and I could say a lot more, but I should above all like Europe to consider global governance in the 21st century. We should not be surprised that it is not working. We are in the 21st century, but we have 20th century institutions. The US President and Europe have thus proposed several summits, starting from mid-November, that will focus on a new form of regulation, a new form of global governance. I hope that Europe will be able to debate this.
I shall have the opportunity to propose a meeting to my partners, Heads of State or Government, to prepare for these summits. This issue of a radical reform of our capitalist system and of our international system is an issue of equal importance to the European Parliament, which must debate it and which must put forward its ideas. However, Europe must speak with one voice if it wants to be heard.
Who will take part in this summit? There are many schools. I think that the simplest thing is the G8, which is indispensable - with the Russians, naturally - to which we should add the G5, which is also indispensable and which would allow China and India, in particular, to be involved in this essential debate. This will be the objective of our trip to China, with President Barroso, to convince the Asiatic powers to take part in this radical reform.
Mr President, there has been a third issue during this Presidency, which has proven to be extremely difficult: that of the future of the energy and climate package. I am perfectly aware that your Parliament and some of your groups are divided on the issue of how to proceed. Allow me to state my firm belief and the policy I intend to propose. The energy and climate package, as ambitious as it is, is based on the conviction that the world is headed for disaster if it continues to produce under the same conditions. That is the long and short of it.
(Applause)
I cannot see one single argument to suggest that the world is doing better, from an environmental point of view, because the financial crisis has taken place. When we decided to launch ourselves into the energy and climate package, we did so with an awareness of our responsibilities towards our children and towards the future of our planet. This is a structural policy, this is an historic policy, and it would be tragic to abandon this policy on the pretext that the financial crisis has occurred.
(Applause)
It would be tragic and it would be irresponsible. Why would it be irresponsible? It would be irresponsible because Europe would be sending out the message that it has not decided to make the efforts it promised on this front and, if Europe does not make these efforts, our chances of convincing the rest of the world of the need to preserve the global balance are non-existent. Thus, it is not simply a question of Europe's failing to take responsibility for itself, it is a question of failing to take responsibility for the entire world where the environment is concerned. For, if Europe does not set an example, it will not be heard, respected or taken notice of - and, if Europe does not do this job, no one will do it for it. So, we will have missed our date with history.
(Applause)
What is meant by 'missing our date'? In my opinion, it means two things: firstly, that we must reconsider the 'three times twenty' objectives; and secondly, that we must reconsider the timetable, that is to say, the end of the year. However, it is by no means my intention to undermine codecision in any way, and, I might add, I have neither the power nor the desire to do so. Moreover, it takes a mean mind to attribute such a thought to me, even though, attributing thoughts to me is quite a compliment, Dany. Nevertheless, in this matter, we fought alongside President Barroso at the European Council to have the objectives complied with and to have the timetable complied with. It was not easy. We therefore have a few weeks in which to convince a number of our partners, whose concerns I understand; because compromise conditions cannot be created without trying to understand what is being said by those who disagree with you.
There are some economies that are 95% dependant upon coal. They cannot be asked for things that would bring them to their knees, when they already have huge problems. We are therefore going to have to find ways and means to be flexible, while respecting the two red lines I proposed to the Council: compliance with the objectives and compliance with the timetable.
I will perhaps have the opportunity, Mr President, to explain myself at greater length in other forums, but I do not wish to try your patience. I should like to say to you, however: this is what we sought to do, and I hope that everyone will be able to support it.
I would like to say a word about the fourth issue, the immigration pact. The pact is a fine example of European democracy and in spite of the initial differences, everyone was able to agree on a selective immigration policy agreed with the countries of emigration, such that we derived benefits from Schengen that apply to three quarters of the countries of Europe. Furthermore, while we have lifted the visa requirement among ourselves, it is nonetheless only right that countries whose citizens do not need visas to go one from one country to another have the same mindset when it comes to supporting a European immigration policy.
Two points remain before I conclude. The first is that the financial crisis has brought with it an economic crisis. This economic crisis is here. It is pointless to forecast it since we are going through it now. I personally would like to say, being fully aware of the disagreements between certain countries, that I cannot imagine someone explaining to me that, in the face of the financial crisis, we needed a united European response, but that, in the face of the economic crisis, we do not need the same united European response.
I would like to say a word about the meaning of 'united'. 'United' does not mean giving the same response. For the financial crisis we proposed a toolkit, a road map, harmonisation and coordination. I believe the same thing is required for economic policy. This does not mean that we will all do the same thing, but it does at least mean that we have an obligation to talk about matters, an obligation to inform each other, and, on certain issues, an obligation to consult one another. There are several initiatives. Allow me to mention one idea: the stock markets are at an historically low level. I would not like the people of Europe to wake up in a few months' time only to discover that European businesses now belong to non-European capital, who would have bought them at the lowest stock market price - for next to nothing - and would have taken ownership of them. The people of Europe would then turn round and ask: 'What have you done?'
I would ask that each of us reflect on the opportunity that could be had if we, too, created sovereign funds in each of our countries, and perhaps if these national sovereign funds could be coordinated from time to time to provide an industrial response to the crisis. I would add that I have followed with great interest the American plan for the car industry: USD 25 billion of interest rates at unbeatable prices, to save the three US car manufacturers from bankruptcy.
I should like us to dwell for a minute on this issue in Europe. We are asking our manufacturers - and rightly so - to build clean cars now, to completely change their production systems. On this basis, thanks to the environmental bonus, 50% of the cars sold in my country will henceforth be clean cars. Can the European car industry be left in a position of seriously distorted competition with its US competitors without the question being asked as to what European sectoral policies exist to protect European industry?
This does not mean calling into question the single market. This does not mean calling into question the principle of competition. This does not mean calling into question the principle of State aid. What it does mean is that Europe needs to provide a united response and a response that is not naïve when faced with competition from the world's other major regions. Our duty is to ensure that, in Europe, we can continue to build aircraft, boats, trains and cars, because Europe needs a powerful industry. On that policy, the Presidency will stand up and fight.
To conclude, my final point concerns the institutions. I do not know whether it is a sigh of relief because I am concluding my speech, or whether it is because the other subjects were less important. The institutions are not the only subject in Europe, and it would be very wrong to devote ourselves too much to this issue, to the exclusion of everything else. The institutions are an issue, however. I should like to express my firm belief that the crisis calls for a reform of the European institutions. The crisis implies that Europe can provide as powerful and as swift a response as any other world force, such as the United States, was able to provide faced with the tragedy represented by the financial crisis.
I am one of those who believe that it would be a very serious mistake not to reform our institutions. Very serious. Not least because, in order to follow complicated subjects such as Georgia and Russia, the financial crisis and the economic crisis, it does not seem very sensible to have a rotating presidency every six months. Regardless of what votes were cast in the last elections, I must say to you that, frankly, if we like Europe and if we want Europe to speak with one voice, it does not seem very sensible to me to think that the Council Presidency should change every six months. Therefore, together with President Barroso, we shall have to create a road map for December to see how to respond to the Irish question. I fully intend, before leaving the Council presidency, to propose this road map and to point out, on a consensual basis, the ways and means to overcome the situation that has arisen.
I should also like to say one last thing, which is that the euro zone cannot continue without a clearly identified economic government. We can no longer continue like this. I should like to pay tribute to the work of the ECB. I should like to express my firm belief that the ECB must be independent, but, if the ECB's work is to realise its full potential, the ECB must be able to negotiate with an economic government. That was the spirit of the treaty. The spirit of the treaty is dialogue, democracy and independence on both sides, and in my mind, moreover, the true economic government of Eurogroup is a Eurogroup that meets at Heads of State or Government level. I was amazed to discover, when I called for this meeting, that this was the first time such a meeting had taken place since the euro was created.
To be frank, we create a currency, we provide ourselves with a central bank, and we have a single monetary policy, but we do not have an economic government worthy of the name. The effort that consisted, Commissioner Almunia, in electing a president of the ministers of finance was beneficial and I was involved in the decision, as I myself was a minister of finance at the time. Furthermore, I should also like to pay tribute to the work of Jean-Claude Juncker, and to your own work. However, I should like to say one thing: when the crisis assumes proportions such as we have seen, a meeting of the ministers of finance alone is no match for the seriousness of the crisis. Furthermore, when we had to raise the sums that we raised, it was not the ministers of finance whom we had to mobilise, but the Heads of State or Government, who alone possessed the democratic legitimacy to take such serious decisions.
Ladies and gentlemen, I could say an awful lot more. I should simply like to say, by way of conclusion, that the world needs a Europe with a strong voice. This responsibility rests on your shoulders; it rests on the shoulders of the Commission and on the shoulders of the Council. I should like to say to you all that it has been very useful for the Presidency to feel, aside from the differences, the solidarity of a European Parliament that had, from the outset, analysed the seriousness of the crisis and that was willing - and may you be commended for it - to go beyond our different tendencies in order to create the conditions for Europe to unite. I wanted to say this to you because it is my very profound belief.
(Applause)
President of the Commission. - (FR) Mr President, Mr President-in-Office of the Council, ladies and gentlemen, last week's European Council was the climax of work of unprecedented intensity to tackle the economic crisis in Europe. It ruled out the risk of measures taken on an ad hoc, uncoordinated basis, in order to arrive at a common position aimed at restoring the stability of Europe's financial system. I should like to pay tribute to President Sarkozy, whose dynamism and invaluable determination made it possible to give the necessary impetus to the action of the 27 around common objectives and principles.
I am also proud of the contribution made by the Commission, which - as President Sarkozy said - has always worked hand in hand with the French Presidency and, furthermore, has always stressed that only a European response could have an impact at the required level.
This impetus that we observed at the European Council and that has moreover enabled us to adopt a very important pact on immigration, must also guide us when it comes to managing the European agenda ahead of the European Council in December.
We need, in particular, to develop a road map for the Treaty of Lisbon in order to prepare properly for the 2009 elections.
With regard to the 'energy and climate change' package, a very big effort will be required to sign an agreement by the end of the year. The Commission will work closely with the Presidency to find solutions that address the concerns of all the Member States. We are counting on Parliament's continued support to reach an agreement.
However, I should like to focus my speech today on what has to be our immediate, primary concern: the European economy. We need to work on three things: firstly, undertaking immediate actions at European level to overcome the financial crisis; secondly, reforming the international financial system; and thirdly, strengthening what is referred to as 'the real economy' in order to minimise the consequences of the financial crisis and to create the conditions for a resurgence of growth and employment.
I truly believe that Europe is in a position, through the choices it makes, to make its presence felt in the international response to the crisis. The Camp David Summit last weekend gave a strong indication of what Europe is capable of achieving when it is united. Let us be clear, this was not the obvious outcome. A month or two ago, it was impossible to have the US President alongside us. Now, however, we have succeeded in having our US partners alongside us, and I believe that we have created the conditions for a fundamental reform of the global financial system.
We are indeed living in an unprecedented time, one that requires a similarly unprecedented level of coordination. For this international response we require a genuinely European response. Europe must shape the international response to international problems. The rule of globalisation is precisely respect for the principle of openness and interdependence. Instead of suffering globalisation, Europe must shape it with its values, and also protect its interests. I am pleased and proud to have observed that, during this crisis, Europe has demonstrated that it was equal to these challenges.
Mr President, let me give you some more detail about our response to this crisis.
Our first priority was to play our part, as the Commission, in the rescue of financial institutions in difficulty. In doing this we were able to count on the excellent cooperation we have had with Member States and with the ECB.
Our next step was to come forward with a package of precise, targeted measures to address specific shortcomings on capital requirements, deposit guarantees or accountancy rules. Speed has been essential, and we have responded by accelerating our work. In the same vein, I was grateful for the rapidity with which this Parliament was able to conclude its consideration of the changes in accountancy rules. I know that you fully appreciate that the other proposals on the table deserve the same urgency.
We also have to look at what other proposals will be needed to update and fill in the gaps of today's regulatory regime.
We will have the credit rating agencies proposal next month. We will come with an initiative on executive pay, based on a review of our 2004 recommendation. We will look at regulating derivatives. We will work constructively with the European Parliament on the follow-up to your recent resolutions and will look at the implications for the 2009 Commission work programme. No area of financial markets will be absent from this review.
One important input for future action will be the results of the high-level group I have set up under Jacques de Larosière to look at cross-border financial supervision in Europe. I am happy to announce to you today the composition of this group. It will be composed of Leszek Balcerowicz, Otmar Issing, Rainer Masera, Callum McCarthy, Lars Nyberg, José Pérez Fernández and Ono Ruding. I am asking this group to present first results in time for the spring European Council, and I will be discussing this afternoon with your Conference of Presidents how to make sure that Parliament is plugged into this work.
But as I said earlier, we will also have to promote the reform of the global financial system. The last months have shown that the Bretton Woods institutions have not kept up with the pace of integration of global financial markets.
European Union-United States cooperation will be essential: as you know, the European Union and the United States account for almost 80% of wholesale financial markets. This cooperation is important not only to get us out of this crisis but, even more, to avoid another one. In this respect, the discussions President Sarkozy and I had with President Bush last weekend were a major step forward.
But it is not enough. We have to get other major players on board. I will be going to China later this week where, together with President Sarkozy, I will raise this issue with the Chinese President and Prime Minister and with other Asian partners at the ASEAN Summit. We need a critical mass of players involved.
The goal should be to devise a system of global financial governance adapted to the challenges of the 21st century in terms of efficiency, transparency and representation.
Europe is leading the way. This is something we can collectively be proud of, and I want to work with this Parliament to make a forceful European contribution to this international debate.
But there is also what we usually call the real economy, and we all know that, day by day, the evidence that we are facing a serious economic slowdown is building. The impact is being felt on jobs, household incomes and on the order books of businesses, large and small.
One thing must be clear: there is no national road out of this crisis - our economies are too intertwined. We will swim or sink together. We must not give in to the siren calls for protection; we must not turn our backs on globalisation or put our single market at risk. This will remain the motor of growth in the European Union.
Neither can we go on with business as usual. Europe's economy needs a boost to recover, to continue to grow, to provide employment. First, inside Europe. We will have to redouble our efforts to address long-term issues and to be in better shape to tackle the challenges ahead, making Europe a knowledge economy, investing more in research and development and innovation. The revised Stability and Growth Pact leaves sufficient flexibility for Member States' budget policies to react to the current exceptional circumstances and to promote growth and jobs.
But we also need to look beyond our borders. Trade has been key to European growth over recent years. Now is the time to be proactive about market access, to make the case that trade barriers will help nobody. I hope we have all learned the lesson that protectionism only makes recovery harder.
European industry needs support. SMEs need to be free to concentrate on their markets. That is why, for example, we recently proposed that our smallest business should be exempt from excessive burdens in terms of accounting rules and statistical reporting.
Large manufacturing needs help, too. I want to be sure that we are using European programmes like our competitiveness and innovation programme and the research framework programme to best effect. We need to reinforce the synergies between our Lisbon Strategy for growth and jobs and our climate and energy agenda.
Promoting investment in low-carbon technologies and energy efficiency measures will, at the same time, support our competitiveness, our energy security and our climate change agenda. The European Investment Bank will be a valuable partner in this endeavour.
Europe's citizens need support, too, especially the more vulnerable. It is critically important that, at a time of rising unemployment, we maintain investment in training, we develop new skills and prepare people to take advantage when opportunities return. Advancing on our Social Agenda for Access Opportunities and Solidarity is more important than ever. We shall review the role the Globalisation Adjustment Fund can play.
In all these areas we need to be intelligent about how we act. We need to get the most out of every step we take. Smart action means hitting two targets with one shot. For instance, helping the construction industry, yes, but doing this by promoting an energy-efficient housing stock. Using state aid where necessary, yes, but in line with the guidelines directing state aid towards environmental support and research and development. Helping key industries like cars - why not? - but preparing them for tomorrow's markets of clean cars. Smart support: this is what our industry needs, and not protectionism. This I want to underline very clearly.
Our Lisbon Strategy packaged in December will be the opportunity to bring these different strands together. There is no magic bullet to turn around the European Union economy. What we have to do is take every option, explore every potential way in which European Union policy can help Member States to seize every opportunity to put Europe on the road to growth. That is our task in the coming weeks. That is what we are preparing, and this is a task I want to tackle together with the European Parliament.
We are indeed living at a historic time, the kind of occasion where the crisis calls into question all certainties, and minds are more open to change. These are very special moments, and they do not happen every day. We have to understand that it is really one of those moments where there is some higher plasticity and then, when we can make a real change, these are moments when we know that today's decisions will have a decisive impact on tomorrow's reality. Change is what we need now. Change not to go back to the solutions of the past, but to find the solutions of the future, the solutions of the 21st century of the globalised world.
Today, Europe can propose the principles and rules that will shape a new global order. We have an opportunity to come forward with proposals based on European values, based on open societies and open economies. As I said this weekend at Camp David, open societies need the rule of law and democracy. Open economies also need rules - the rules of transparency, sensible regulation and sensible supervision.
Europe shows its true colours in times of crisis. In Georgia, Europe was able to stop a war. In the financial crisis, Europe is leading the way towards a global solution. In the next few weeks we must show that we are able to continue to lead in the fight against climate change and to build an energy policy for the future, because we owe it to our citizens, our economies and our partners around the world, as well as to future generations of Europeans.
(Applause)
Mr President, Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, twice this summer Europe and the world have faced major crises. Twice, Europe has shown that, with political will and by being united, it can not only adopt a strong and swift position but also influence and lead its partners in the world, for example in Georgia.
On behalf of my group, I should like to pay tribute in this House to the exemplary work of the French Presidency and of its President, Mr Sarkozy, during these two major crises. He has not taken any holiday, he has been at work since the start of his Presidency. The current Presidency of the Union is doing Europe and Europeans a great service. It is demonstrating that Europe can have a presence on the international stage...
(Whispering)
Mr President, I should like it all the same if people listened to me.
It is demonstrating that Europe deserves to be built and to be experienced. Furthermore, during the last European Council the guidelines of the euro zone countries were unanimously confirmed - whether in terms of the measures to introduce regulation mechanisms, monitoring mechanisms or ethical rules putting a stop to golden parachutes. All this is along the right lines.
Of course, the financial crisis is not behind us, but it is in crisis situations that we can and must adopt rules for the future. I hear it said, here and there, that we are witnessing the collapse of capitalism, that it is all the fault of the free market. The reality is that, although the free market has proven itself, it needs to be accompanied by rules - and, clearly, not enough of these rules have existed, or they have not been applied firmly enough. It is on this and on I know not what ideological challenge that we must work, with the help of the central banks, and with the entire international community.
Still on this subject, I welcome the Presidency's initiative to gather together our partners for the purposes of defining a new global economic and financial order. What we need to guarantee is that small savers do not see their efforts destroyed overnight. What we need to ensure is that entrepreneurs, and small and medium-sized enterprises in particular, can continue to finance their activities - a source of employment and growth - at reasonable rates.
Our group will support any measures aimed at safeguarding the European solidarity and social market economy model, the great value of which we fully appreciate in times of crisis. With regard to the Treaty of Lisbon, I would call once again on those Member States that have not yet ratified it do so as quickly as possible, so that we have an overall idea of the final state of ratification.
If we ask this, it is because we see the difficulty, for Europe, in operating effectively, with the unanimity rule and without a stable presidency. We hope that the December European Council will decide on a road map and on a realistic, but also demanding, timetable to end the crisis. I would also add that, were the Treaty of Nice to continue to apply in the coming months, it should apply as much to the European Parliament as it does to the European Commission. I therefore call on everyone in this House to assume his or her responsibilities. The Commission, which will be installed in autumn 2009 and whose president Parliament will invest on 15 July, will comprise fewer commissioners than Member States. There is that, and there is also the Treaty of Nice, and a Parliament with fewer seats and fewer powers, and a Commission with fewer commissioners.
The European Council has adopted the European Pact on Immigration. That is a great success, but many new and different challenges await us: climate, energy, defence, to name but a few. It is only by working on the basis of our social model and by consolidating our social market economy that we will be able to provide credible and sustainable responses for our generations. Mr Sarkozy, I call for progress to be made in our work. We are going to do our utmost within Parliament to ensure that, by the end of the year, we will have a credible vision here too, for the world, and for the future of our children and grandchildren.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, at the weekend, we saw what was indeed a historic image. We saw the worst President of the United States in living memory flanked by an effective President of the European Union and a President of the European Commission who is on course to see reason on the subject of European internal market policy.
This was indeed a historic moment, and indeed a great opportunity for Europe to take its rightful place in international politics. The policies of the Bush administration, of the total deregulation of world markets, of complete laissez faire, where anyone can take any measure whatsoever anywhere, is now bankrupt, and Europe has the opportunity to fill the resulting vacuum with a new, more social, economic order in Europe and worldwide. This is the task that lies ahead of us, and it is indeed a historic one.
(Applause)
Mr Sarkozy, the first steps have been good. You have taken the measures necessary in the crisis, and so our group supports you in this regard. I shall not conceal the fact that we are impressed, including with the resolve shown by you and - I shall spell it out - Mr Barroso himself, although not by his Commission.
While I am on the subject of taking opportunities, we must precede the actions that are now necessary with the words 'never again' What happened on these markets must never be repeated. A line needs to be drawn under the disaster of the international financial markets, and the crisis of the real economy this triggered. That must not happen again.
To ensure that this is the case, we need new rules. These new rules also need to come from you, Mr Barroso. In a minute, my colleague Mr Rasmussen will describe in specific terms what we expect of you. We expect the proposals you have just announced by the end of the year, as we need to act quickly. We do not have much time.
If we act quickly, rules will take centre stage: not just rules for banks, but also the necessary rules for hedge funds and for private equity. We decided this here a few weeks ago with great unanimity.
Today I have heard social democratic speaking: Nicolas Sarkozy, long-standing leader of the UMP, conservative French President, speaks like a veritable European socialist.
(Applause)
Mr Barroso, in a belated echo of his Trotskyist, his Maoist past, speaks like a true leftist. From Mr Daul, too, I hear pure social democracy. Application forms to join the Socialist Group in the European Parliament can be found at the entrance.
(General hilarity)
I should now like to read out a quote; listen carefully, gentlemen.
(Cry of 'ladies')
'In the past decades, some of our nations and the European Union as a whole became too regulated and protective [...] This over-regulation [...] undermines competitiveness ...' That was taken from the 2006 Manifesto of the European People's Party, signed by Nicolas Sarkozy, Mr Barroso and Mr Daul. Gentlemen, you came late, but the main thing is that you came.
(Applause)
(Cry of 'Mr Pöttering too')
I ask myself, when I discuss this with you: where are the ordinary citizens of the European Union in your speeches? Who is talking about the taxpayers now being burdened with the risks of this disaster? Who is talking about the purchasing power required to revive the internal market?
We are entering a period of threatened recession, if we are not already in recession. We need more purchasing power. We need not only social protection for banks but also, above all, risk protection for ordinary citizens; for, if our plans - and there is no alternative - should fail, it will be above all the ordinary citizens of the European Union, the workers, who have to pay. This is why we want to establish the same protection for these citizens as we have done for the big banks, by means of more rules, of more supervision, and indeed also of State protection. This is the central requirement, above all in Member States.
(Applause)
I should also like to paraphrase the words of Angela Merkel at the 2000 CDU party conference: the State must take a back seat in the economic and social policy fields. I disagree: the State should not take a back seat, it should intervene more, should carry out more supervision in economic matters. I am obliged to Mr Barroso and Mr Sarkozy for affirming that we need more rules, not fewer; we need more supervision, not less. You are on the right track. Therefore I say to you that you will also be on the right track if - and you will have our support in this - you do not allow the climate package, which indeed has the potential to create jobs, and enables sustainable economic management, to be played off against the financial crisis in the current situation.
As Jean-Claude Juncker rightly said, the financial crisis will pass, but the climate crisis, sadly, will remain. That is why it is a mistake to play one off against the other. You are right, however, Mr Sarkozy, that this too must be solved on the basis of mutual solidarity of the stronger with the weaker and also of the cooperation of all of us, both here in Parliament and in the Council.
Mr President, ladies and gentlemen, I should like to express my sincere thanks - including specifically to the President for giving me one minute longer. The clear position of the PSE Group remains that, in this crisis, the values on which we have always been prevented from obtaining a majority in this House are now on the agenda. If you now give us your support, you will have finally learned your lesson, but you must admit that it has been thanks to the mistakes made by you, above all, that we do not yet have the rules that we need.
(Applause from the left, protests from the right)
on behalf of the ALDE Group. - Mr President, I address my remarks to the President-in-Office of the Council. President-in-Office, you brought us warm and encouraging words from last week's Council. You said that Council and Parliament must work hand in hand - 'travailler main dans la main' - but our job is to read the small print.
Why do the Council conclusions refer only to cooperation between Council and Commission?
(Applause)
Why in all the paragraphs on climate change is there no mention whatsoever of the European Parliament? In paragraph 16 of this document, you should have invited the European Parliament - not just the Commission - to work with you; and recognise that Council and Parliament will decide, not the Council alone. Moreover, President-in-Office, you will find you need the European Parliament because some Member States are trying to unpick properly reached agreements. Europe must stick to its negotiated targets. It is dishonest of some governments to say that the new economic climate makes those agreements unachievable. New emissions targets for the car industry will not be in force until 2012: the emission-sharing proposals apply only after 2013, long after the global economy is forecast to pick up. Postponing action now will invite climate catastrophe and an even bigger bill. We need more than the Council agreed last week.
President-in-Office, you rightly recognise the power of the markets. Since the Berlin Wall fell, 50 million Europeans have been lifted out of poverty because the free movement of goods, services and people is the key to Europe's prosperity. More than that, it is vital to our liberty. Today we are seeing what happens when markets lack accountability. In recent weeks the global finance system has stared into an abyss and we need concerted action to pull it back. So my group welcomes the Council's consolidation of the measures agreed by the euro area. They have alleviated the pressure on the interbank markets. Now we need to steer interest rates downwards to alleviate recession.
We also welcome the Commission's Capital Requirements Directive, the new accounting standards and the plans to control credit rating agencies. Europe must also play a leading role in negotiating a global system of financial governance. While rules are necessary, so are the means to enforce them. The Summit failed to agree an effective regime to supervise the financial system in Europe. I have made the case for a European financial services authority and it is rumoured that the President-in-Office also favours rigorous supervision at European level. By all means, try with the Americans to get a global agreement but proceed without them if they will not play ball. Supervision of the financial services industry remains the missing piece of the jigsaw.
President-in-Office, you are a man of action. Your actions underline the case for a full-time President of the Council. You draw attention to our successes. In August, Europe kept the tanks out of Tbilisi. This month Europe has kept the banks in business. If, in December, Europe acts to preserve the planet then we should convince even the most sceptical that we need the Lisbon Treaty.
(Applause)
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, I would be the last person not to recognise that energy and will are necessary in politics, and it is true that the French Presidency has shown a level of energy and will that has done Europe good.
Only, sometimes, I feel as though I am dreaming. I feel as though I am dreaming when crises are spoken about, because all crises - the financial crisis, the environmental crisis, world hunger - are interdependent, and we cannot resolve one crisis without resolving the others. On that basis, it is wrong to say that the crisis began in July, September or August! It began years ago - and a bit of self-criticism from a former finance minister of France, a bit of self-criticism from this Commission which, even a year ago, rejected all European regulation of financial flows, would, all the same, make them more credible in the future...
(Applause)
It is like being in a dream! It is as though the current crisis were a natural disaster that was impossible to foresee. No, that is not true - and, on that basis, a debate is possible.
The logic of crises is the following, simple logic: more and more, as quickly as possible. This is what created the financial crisis, this is what is creating the environmental crisis and this is what is causing world hunger to increase. On that basis, let us stop talking about uncontrolled growth... that is to say, it is the content of the change that is important. What I have found interesting is that everyone has spoken about a radical reform of capitalism and of the market economy, but that I have not heard today what the grounds are for this radical reform. It is an environmental market economy and a social market economy that we need, that is to say, we need to call into question the very foundations of our production method, of our lifestyle. If we do not ask these difficult - very difficult - questions, we will once again be headed for disaster.
That is why, when you say, for example, Mr Sarkozy, that help is needed to revive the car industry, what I do not understand is that, at the same time, there is a desire, by the Germans, to impose rebates for the car industry with regard to CO2, that is to say, in fact, to impose cut-price legislation, and moreover, to give them money. The car industry. Especially the German car industry, which has made the most profit over the last 10 years. It is the one that is going to invest funds in tax havens. Thus, we are going to give money to Mercedes, BMW and Audi for them to put their money in tax havens. I do not agree with this.
(Applause)
Yes indeed, because, Mr Schulz, when you spoke just now to your colleagues from the right, I spoke to my colleagues from the right and from the left - social democrats and Christian democrats alike - who agreed with the German car industry's lobbying to curtail the climate criteria. Yes indeed, Mr Schulz, that is the truth.
(Applause)
On that basis... yes indeed, I am quite right. You can hide on this issue, Mr Social Democrat, you can hide, but it was unworthy of your policy.
I should like to continue with this point, I should like to continue with a very important matter, that of growth (speeches off-microphone). Be quiet, I am the one speaking. I mean that, when you say 'growth', it is important now to talk about the type of growth and how to obtain it. As the State has now acquired shares in the banks - part of nationalisation, and so on - the debate to be had now concerns how we are going to invest. How and why are we going to invest?
It is a content debate. If we invest in environmental damage, well, we will do what we did before. That is why, as you rightly say, we must discuss a European revival plan, but a European environmental revival plan, that which the Group of the Greens/European Free Alliance call a Green Deal, and not just any old thing.
To conclude, I should like to say two things. On tax havens - you used to be finance minister - the obligation to make declarations must be reversed. By that I mean that, when any person, company or bank is going to invest money in a tax haven, that tax haven has to declare to the country of origin the money that has been invested. Reversing what has not...Transparency is a start when it comes to tackling companies that use tax havens. This is an important decision that would move us forward.
Lastly, I should still like to speak about the climate package. Mr Sarkozy, you have organised - Mr Watson is right - an institutional putsch. You have done so by declaring that a decision like this would be taken by the European Council, which must take it unanimously. You have opened a can of worms with the German, Italian and Polish vetos, instead of leaving things as they were, that is, with the vote of parliamentary committees, with the Commission's adopting of a position, and with the Council of environment ministers. We had the possibility to decide on a climate package by codecision, by qualified majority voting. By rejecting that in December, you eliminated codecision and qualified majority voting. You will pay a very high price for that, because you are now at the mercy of the veto of the countries I have just mentioned.
I therefore support your will regarding Europe, your energy regarding Europe, regarding the fact that we need to move forward, and that Europe must be independent, but at the same time, our views still differ considerably, greatly, when it comes to the 'how' issue, to European democracy and to the environmental content of the need for a revival.
(Applause)
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, we would like to express our full support for what the President has said. We appreciate the work done by the Presidency over these difficult months and welcome the proposals that have been made. Nonetheless, we would like to remind the President of the Commission that in making certain assertions, that we may well support, he assumes responsibility for the course taken by certain commissioners, including the Commissioner for Competition, whose remarks on the paraffin issue have clearly not helped to improve security or bring calm on the markets.
We would also have liked the Commission to have responded more promptly on derivatives, products that have brought many citizens to their knees, as well as many administrations and EU Member States. Mr Sarkozy's comments strike a chord with those of us who want to see a Europe not with a president that changes every six months, but with a president who can act as a representative of a truly united - not homogenous, but united - Europe able to work as one to identify problems and formulate strategies to combat and above all to resolve them. This crisis is undoubtedly systemic, but to combat a systemic crisis we need to devise a new system and - with all due respect to yourself, President Sarkozy - re-found global capitalism.
Perhaps there is something more we should say. We should say that the free market does not mean extreme liberalism, and that in today's world a system seeking to base itself on capital must be able to combine social and liberal considerations. We have failed banks and failing banks. How much more our European Central Bank could have done if we had put into action the suggestion made by yourself, Mr President, even before the start of your mandate, to build a closer relationship between political direction and economic driving forces. It is impossible to manage the economy without a political vision to indicate the goals to be reached.
We hope that in future the ECB can have greater control over the quality of the financial system, but we do not want to see it closed off in splendid isolation. I would like to conclude, Mr President, by saying how pleased I am that the immigration and asylum pact has been adopted. At last we have common rules in an area that affects us all and which should see us particularly united. We hope that criminal and civil sanctions can be harmonised on certain pressing issues, to combat profiteers and those who put consumer safety and therefore the stability of the economy at risk. Thank you, Mr President, we wish you success in your work.
on behalf of the GUE/NGL Group. - (FR) Mr President, Mr President-in-Office of the Council, Mr President of the Commission, never in the history of the European Parliament have we had to react to a multidimensional crisis of such depth and such gravity, and one cannot help but fear that the worst is yet to come.
Firstly, a number of countries of the South, in principle partners of the European Union, are on the brink of the abyss: in addition to the food, environmental and energy crisis, there is the financial crisis. These countries have got nothing to do with it, but it is hitting them hard. A fall in revenue, a fall in investments, a fall in growth: they are the ones overlooked most by the international effort, to the extent that the Director-General of the FAO, Mr Diouf, was obliged to point out that only 10% of the emergency funds pledged by the major powers in June have so far been allocated. Those seeking to clean up capitalism have their work well and truly cut out.
For their part, emerging countries are being affected by the crisis, but it is not yet possible to assess the social consequences of this. On our doorstep, a State not long ago presented as a model of success, Iceland, is under threat of bankruptcy. Within the Union, new member countries such as Hungary - which cannot even invest its treasury bonds anymore - are wrestling with extremely serious problems that are going to result in unprecedented sacrifices for their populations. The turnaround has also been spectacular in countries such as the United Kingdom, Ireland and Spain, which were cited just now as an example. The shock has been considerable everywhere. This is liable to be the case in France, too, if the recession further exacerbates a particularly tense social climate, with huge job cuts, a fall in public spending, financially starved local authorities and public service privatisation projects.
This is another issue, you may say. It is not, for if each of our countries is threatened with a social crisis of unimaginable dimensions, it is because of a development model for which our people are today paying a high price. The model was formed in the United States and in the United Kingdom, but the European Union fully embraced it as its own with the toppling of the international balances of power twenty-odd years ago. Since then, it has been this model that the Commission has fed us with, month after month, and it is this model that pervades our treaties, the case-law of the Court and a number of our policies.
That is why, Mr Sarkozy, I cannot share your diagnosis of the terrible evil currently eating away at our societies. The spark that started the fire can certainly be traced back to New York, but the fuel that caught fire is as much in Europe as it is in the United States, and all those political leaders who have worked on Europe's strategic change of direction over the past 20 years owe our fellow citizens an explanation. They must not think that they are off the hook today by taking measures - necessary measures, all the same - concerning reporting standards, financial supervision of rating agencies, or golden parachutes.
Beyond this, however, it is the heart of the system that needs to be changed: money for profit, and profit for money, that awful spiral that gives rise to the devaluing of work, salary deflation, social expenditure rationing and the wasting of the planet's resources, as well as the marginalisation of a huge proportion of the global population. Indexes do not lie: only 2% of monetary transactions today concern the production of goods and services; 98% relate to finance. Tackling the root of the evil from now on means attacking the increasingly drastic financial return criteria, which are absolutely incompatible with the non-discriminatory promotion of human capacities and with genuinely sustainable development.
Equally, a Bretton Woods II worthy of the name should aim to introduce collective control of money creation worldwide, that is to say, to replace the false international common currency that is the dollar with a true international common currency designed to serve as a lever to correct the intolerable inequalities that destabilise the world and to contribute to the balanced development of humankind and of the planet. We are so far away from that that it is better, at this stage, to avoid an excess of superlatives on the radical reforms at work, unless the European leaders' sudden propensity to want to change the world is inspired by the motto of Prince Salina in The Leopard: 'everything changes so that nothing changes'. They are in danger of having a rude awakening before too long, however.
(Applause)
on behalf of the IND/DEM Group. - Mr President, I address my remarks to the President-in-Office of the Council. President Sarkozy, it was your own energy, dynamism and initiative that sent you off to Georgia and Russia to try and broker a deal. You did it off your own bat. You were not acting on behalf of the European Union. It is a delusion if anybody in this place thinks you were. There had been no Council meeting, there was no resolution and there was no mandate. You did it as the French President, and well done to you.
However, if you are proposing that that is the model on which we should decide our foreign affairs in the future - the idea that a permanent president or a permanent foreign minister decides on the hoof what the foreign policy of all of us should be and goes off and does this without reference to national governments and national parliaments - the answer has to be: No, thank you very much indeed.
As far as the financial crisis is concerned, I am delighted that your original plan that everybody should club their money together in the middle fell to pieces. It was a good thing that the Irish, Greeks and Germans went off and acted in their own national interests. What happened at the summit was more a case of nation states agreeing with each other - which is fine and which I am happy with.
I have not heard anybody today recognise that this financial crisis is as much as anything else a failure of regulation. We have not had a lack of regulation: out of the financial services action plan for the last 10 years we have had a blizzard of regulation. It has damaged the competitiveness of places like London and it has not protected a single investor. So please, more regulation is not the answer. We need to rethink what we have been doing.
I think we need to start acting in our own national interest. The fact that our banks cannot pay dividends for the next five years, whereas the Swiss banks can, is something that proves that if you have the flexibility and adaptability of being outside the European Union you can weather financial crises far better than being stuck in the middle.
- (FR) Mr President-in-Office of the Council and of the French Republic, we debate the palliative care to be given to the ill, but we are very discreet about the causes of the illness. How is it that no EU institutions saw the current crisis coming? Not the Council, not the Commission, not the Central Bank, not even, ladies and gentlemen, our Parliament, or any of the Member States' governments. The crisis was predicted, it is true, by a mere handful of economists, such as the Nobel Prize winner, Maurice Allais, and political officials, for the most part from our family of beliefs, including, once again, Jean-Marie Le Pen. Unfortunately, it is a case of 'the voice of one crying in the wilderness'.
The crisis is, however, clearly that of the Euro-internationalist system, uncontrolled free trade, and the terrifying separation between financial fiction and the realities of our declining economies and industries, which could in future be the target of sovereign funds of third countries benefiting from the current situation. Even your work, Mr Sarkozy, testifies to the maladjustment of the Union: a meeting of 4, not of 27, on Saturday 4 October; a bilateral meeting with Germany only on 11 October; a meeting of only 15 of the Eurogroup's members; a meeting with the US President to convince him to organise yet another meeting theoretically designed to radically reform the entire system, to which were invited, if we have correctly understood, only 6 of the 27 EU Member States, the United States, Japan, Russia, India and China.
I am not prejudging the usefulness of those meetings. I am saying that this is a return to bilateral or multilateral diplomacy, and it clearly demonstrates that, given its failure to react, its entanglement in bureaucratic rules and its compulsive desire for powers that it is incapable of exercising, the Union as a framework has had its day. The European Council's report attests to this if one reads between the lines. It ratifies your initiatives, it begs the Central Bank in a roundabout manner to loosen ever so slightly the stranglehold of the Maastricht criteria, but it does not decide a thing.
You mentioned the situation in Georgia and your efforts, but how can you not see that unilateral recognition of Kosovo's independence paved the way for the independence of Abkhazia and South Ossetia? How can you justify the indefinite extension of NATO when the Warsaw Pact has itself disappeared?
Mr Sarkozy, the path to be followed lies elsewhere. It involves a radical break with the internationalist system and the complete calling into question of the so-called benefits of the universal mixing of people, goods and capital. Unequivocally defending our independence and our identities does not mean isolating ourselves; rather, it is a prerequisite for regaining our influence in the world.
Mr Daul, thank you for your support. The Group of the European People's Party (Christian Democrats) and European Democrats has always believed in a Europe that protects, and you yourself have been involved in the dialogue with our Russian neighbours. It was a visionary position: Russia has the energy, Europe has the technology. Russia is facing a serious demographic problem - it is losing around 700 000 people a year, over a territory twice the size of the United States of America. I do not see Russia as Europe's implacable enemy; quite the contrary, I believe that it will be necessary, in future, to lay the foundations for a common economic area between Russia and the European Union, which would also be the best way of getting them to move towards the values of respect for human rights and democracy that we hold dear in Europe.
I would add, Mr Daul, that the reason we wanted to support the banks was to protect savers. There were a number of strategies. Some countries - I will return to this later - wanted to protect and guarantee the banks' products. I fought in favour of protecting and guaranteeing the banks themselves, so that we could then leave them to do their job, and your group's support was essential for us.
I should like to finish by saying that your call to ratify the Treaty of Lisbon was exactly right, and, furthermore, it is hardly being aggressive to ask people to be consistent: you cannot say that you did not vote because you were afraid of losing a commissioner if, in refusing to vote, you are forcing the retention of a treaty that provides for a reduction in the size of the Commission. I respect everyone's opinions, but I cannot agree with inconsistencies. You cannot both be among the strongest advocates of European enlargement and, at the same time, prevent Europe from establishing institutions for enlargement. We have seen how much it has cost Europe to enlarge without considering deepening; we must not make the same mistakes again.
Mr Schulz, you say I am talking like a European socialist. That may be, but you must admit that you are not really talking like a French socialist.
(Applause)
Quite frankly, in the socialist split, I would choose Mr Schulz, with no regrets and no remorse. I should, however, like to say one more thing - the whole point of Europe is that it forces us to make compromises. That is what Mr Schultz and I are now doing. Europe, its institutions and its policies will one day be adopted and applied by governments on the left and the right - that is the law of alternation. The European ideal cannot - and this is what makes it great - be reduced simply to a question of left and right.
It is fortunate, Mr Schulz, that men like you are able to recognise that others not on your own political side are not necessarily wrong just because they are not on your side. And I should also like to say to you, Mr Schulz, both to you and to your group, that, as President-in-Office of the Council, even though my party loyalty is to the PPE, I have very much appreciated the Socialist Group's sense of responsibility when it has acted to go down certain paths. Reducing Europe simply to a debate between left and right, even if that debate exists, is a sin against the European compromise, against the European ideal. I therefore do not think you are renouncing your principles when you support the Presidency, any more than I am renouncing mine when I value the support of the Socialist Group in the European Parliament.
I would go even further. Mr Schulz says that this is an historic task, and he is quite right. He says, as does Mr Daul, that the crisis may present an opportunity. You are absolutely right. And when you say 'never again', you are, once again, quite right. This is not a question of Christian Democrat or Social Democrat; it is a question of common sense. Who brought us to this point? On the other hand, where I would disagree is with the idea that, for the last 30 years, only right-wing governments have erred, and left-wing governments have always been right: that would be a rewriting of a painful history on both sides.
I would add, with regard to your comments concerning Mrs Merkel, that it is my understanding that they have elections in Germany, and I would therefore regard her words as an electoral platform. For my part, I have been blessed with Mrs Merkel's solidarity and friendship, and I should like to pay tribute, once again, to her actions when she had the Presidency. The six-month Presidencies are part of a continuum, and I have benefited greatly from the efforts of my predecessors, particularly Mrs Merkel.
Mr Watson, I have the greatest of respect both for you and for your ideas, but even if you can read the small print, apparently without glasses, it seems that you have failed to do so today, because what does the text say? It refers explicitly to the conclusions of the European Councils of March 2007 and March 2008. And what do those two Council decisions say? They say that the climate change package will be adopted by codecision with the European Parliament. There is a continuum in the texts, Mr Watson.
What, then, was I trying to do? Maybe it was a mistake. I wanted to put an end to European Councils publishing 50-page communiqués that nobody reads, and I therefore proposed an eight-page communiqué. If you want to stick to a shorter communiqué, it is better not to follow the usual practice of summarising the conclusions of previous Councils in order to disguise the lack of new decisions by the current Council. I therefore think that codecision was covered by the references to those two previous Councils. You want me to confirm that, and I am quite happy to do so, but I can go still further, Mr Watson.
With regard to the energy and climate change package, I know, I reiterate and I believe that we will need a great deal of commitment from the European Parliament to push it through. There was just one thing I wanted to do in October, and that was to try to preserve the consensus within the European Council, because, as you will admit, if I had come to the European Parliament with a European Council decision that basically said that, in any event, we should not reach an agreement before December, you would, quite rightly, have told me 'you have broken with what the Councils decided in 2007 and 2008'. Far from having called the energy and climate change package into question, I have fought in its favour, and far from having challenged codecision, I am insisting on it. Moreover, both I and President Barroso said as much to our colleagues in the European Council.
Mr Cohn-Bendit, you really are on top form. You have said 'yes' to me five times and 'no' just twice - I am used to a less favourable score. To be honest, your support regarding the Presidency's determination and some of its actions is beneficial. I would also say to you, Mr Cohn-Bendit, that I think that a Commission Presidency, and Council Presidency, that are as committed as they are to defending the energy and climate change package deserve the support of the Greens. We do not agree on everything, but surely you, the Greens, are not going to fight a Commission Presidency and a Council Presidency that are absolutely committed to adopting the energy and climate change package. Surely we can at least walk part of the way together. You are an elected representative, I am an elected representative, and there is no shame in admitting that, if I need you, you also need me; that is probably more painful for you than for me, but that is the way it is. You also called on me to undertake some self-criticism. You are quite right, I certainly need to do so, and I am not the only one.
(Laughter and applause)
Finally, regarding the institutional putsch, I would make the same response as to Mr Watson. Mr Cohn-Bendit will not hold it against me. On the other hand, can this crisis, and the defence of the environment, be an opportunity for growth? I think you are absolutely right - you call it 'green growth' and I call it 'sustainable growth', but it is undeniable. I would also say to you that the environmental bonus on cars has proven this. France is one of the only places where the automobile sector is not shrinking. Why? Because the environmental bonus has helped it to sell more clean cars than dirty ones. Perhaps the Greens find the phrase 'clean car' shocking, but to us it is extraordinarily important. The Grenelle Environment, which I hope will be voted for unanimously in France, including by the Socialists, shows that France is strongly committed to this path. I really do think that it would be a mistake of historic proportions if Europe missed the boat on the energy and climate change package.
Mrs Muscardini, thank you for your support. You mentioned the immigration pact, and I am glad you did so, because nobody talks about trains that arrive on time, but it really is an amazing novelty for Europe that all 27 of us have managed to reach agreement on a pact. Of course, there are still some ambiguities, and of course we should have liked to go further, but still. Who could have predicted that all of you here would have the wisdom, with the States, to agree to a European immigration pact a few months before a European election? Believe me, it is the only way to prevent the extremists in each of our countries from dominating a subject that deserves intelligence, humanity and firmness. I am therefore grateful to you, Mrs Muscardini, for raising this issue.
Mr Wurtz, you said that we do not share the same diagnosis, and that is certainly true. Your speech, though, was, as always, very measured in its wording, but highly excessive at its heart. Things do not become less shocking, Mr Wurtz, if you say them softly: it is not so much the words that are important as what lies behind them. As sure as I am that capitalism needs to be reformed, I would say to you, Mr Wurtz, that capitalism has never caused as much social, democratic or environmental damage as the collectivist system that you have supported for so many years. Major ecological disasters, Mr Wurtz - you should listen to Mr Cohn-Bendit when he talks about self-criticism - major ecological disasters have been a feature not of the market economy but of the collectivist system. Social disasters, Mr Wurtz, have been features of a collectivist system, and the collectivist system sustained the Berlin Wall, millions of people have suffered physically from a loss of liberty. I therefore remain committed to the market economy, to free trade, and to the values of capitalism, but not to the betrayal of capitalism.
(Applause)
We can both look back over the 20th century, and you can be sure that the verdict will not favour the ideas that you have loyally followed for decades. You tell me to wake up, but, in all friendship, Mr Wurtz, I would be afraid to advise you not to think too hard about what happened during the 20th century, because sincere men like you would then see that they have been supporting systems that are far removed from the ideals of their youth.
Mr Farage, I did not have a mandate - that is undeniable - but, quite frankly, neither did the Russian troops when they entered Georgia.
(Applause)
You are one of those people who, for years, have denounced Europe for a lack of political will. I had a choice: I could ask for everybody's opinions and take no action, or act and then check whether the others agreed. I prefer action. Finally, Mr Farage, a Europe that looks like you want it to. True, it is me, which is less good, but, at heart, it is still the Europe that you have been hoping and praying for. I would add that, democratically, I, along with Bernard Kouchner, ensured that the European Council validated the decisions that we had taken.
One final point: when the Irish - and I am not passing judgment, given how serious the crisis was - took the decision to guarantee all the products of their banks, excluding European banks and branches, it is a good thing that the Commission was there to pick up the pieces. What happened? In the space of 24 hours, the whole of the City found itself with no liquid assets, because, quite naturally, the liquid assets all left the City to go to the banks guaranteed by the Irish State, which had decided, off its own bat, to guarantee 200% of its GDP. You can see clearly that we need each other: if we had not coordinated our response, each country would have been launched into a spiral of 'who can guarantee the most', and people's savings would have gone to the country that guaranteed the most, to the detriment of the others. You are such a staunch defender of the United Kingdom - well, it is Europe that made it possible to restore the City's equilibrium, not the United Kingdom on its own.
(Applause)
Finally, Mr Gollnisch, you are the only one in the world who thinks that Europe has no use. There are two possibilities: either the world is wrong and you are right, or it is the other way round. I am afraid that, once again, it is the other way round.
(Loud applause)
President of the Commission. - (FR) Mr President, we have already witnessed some ideological debates, and very interesting they have been. For my part, I think that now is not the time for me to get involved in this debate, but I think that there will be time for that later. For the time being, I am focussing more on immediate, urgent responses to the crisis.
In any event, I should like to say this: our analysis of the causes of this crisis clearly shows that there have been regulatory shortcomings, particularly in the United States. Certain sectors within this market were not regulated, and that is what sparked the crisis. However, our analysis also shows that the underlying cause of the crisis is undoubtedly linked to certain fundamental imbalances that can be found both in the US economy and in the global economy.
The truth - as many economists have stressed and continue to do so - is that it would be difficult to sustain the sort of public debt levels that we see in the United States, and that it is the countries with the most debt that are the largest consumers, whereas those with larger reserves consume the least.
There are fundamental problems here in terms of imbalance in the public debt, the public deficit. To put it simply, if the United States had had a stability and growth pact, this financial crisis might not have happened: when the macroeconomic foundations are solid, we have a much greater chance of resisting these problems of gaps, of shortcomings, in regulation.
It is true that there were also regulatory problems. Not because the financial market is not regulated - quite the contrary, it is probably the most highly regulated sector of the economy, even in the United States. Not because we do not have regulation in Europe - on the contrary, we have a great deal of regulation in this sector. It is, however, true that there were shortcomings in the supervision mechanisms, which, we should remember, are essentially national systems.
This is an area in which the European Commission and the European Central Bank does not really have any remit - the supervision mechanisms are essentially national in nature. It is also true that we need to look into what we can do from a legislative point of view, and in that respect I welcome the efforts of the European Parliament. It is true that, for many years now, the European Parliament has been tabling excellent reports on some of these issues, and we are ready to work with you.
It is worth remembering, though, that, just as 'no man is an island', no institution is an island, and the Commission is working with both Parliament and the Council on these issues. Let us be quite clear: a few weeks ago - not years, not months, a few weeks ago - it would not have been possible to change some of these rules, because, as you know full well, some of the Member States would have been fundamentally opposed. That is the truth of the matter.
That is why we need to understand that the conditions are now in place for us to make some changes - consensual changes, I hope - not only for reform in Europe, but also so that Europe can put forward global reforms to the financial system.
The second question relates to the 'climate change package', and I should like to thank you, ladies and gentlemen, for your comments and for your support. On the institutional question, first of all - I think that President Sarkozy has already explained this very clearly, but allow me to say this on behalf of the Commission - we are not conflating respect for well-established decision-making procedures, in particular codecision and the central role played by the European Parliament, with the need for a strong consensus among the Member States on something as important as the climate and energy package. These two aspects are neither incompatible nor contradictory, but complementary. I can assure you that, alongside the Presidency, we are working actively and tirelessly to reach an ambitious but balanced compromise with Parliament.
I have to be absolutely straight with you here, and I can tell you that, if it were not for the leadership of President Sarkozy and - I think I can say this - also the contribution of the Commission, we would not have reached a consensus in this European Council to retain the objectives we adopted a year ago.
The truth is that, faced with a financial situation like the one we are in now, governments are - quite naturally, I would say - becoming more defensive, more prudent. Perhaps they want to fall back to some less ambitious positions. And that is a challenge that we must take on together, as I really do think that it would be a tragedy if Europe abandoned its ambitions for the fight against climate change.
It would be a tragedy because the main objection that some people have to the package is that we would be making a sacrifice without others doing the same. In fact, though, if we want the others to come with us, we must not, at this stage, give any indication that we are scaling back our ambitions. It is precisely at a time like this that we need to stick to the 'three times twenty' objectives that we set last year, and that is why the message needs to be very strong. I should like to commend the role of President Sarkozy, and also that of all the members of the European Council; I should also like to express my appreciation to Chancellor Angela Merkel. It was under her Presidency a year ago that we adopted these objectives, and I hope that we are not now going to water down our ambitions.
I can say it too, you know - it is interesting, Mr Schulz. I cannot but endorse what has just been said. I really do think that we can have political differences and different ideologies, but that - particularly in a situation like the one we are now in - we need to unite, not move apart.
I do not think that any political force in this Chamber can claim a monopoly on European ideas. Throughout the history of Europe, it has been the contributions of the Christian democrats, the socialists, the liberals, and others on the right, the left and in the centre that have created political Europe.
I quite understand the political debate, and I certainly do not want to play down the importance of the ideological debate, but I nonetheless think that, in a situation like this, it would be worthwhile for everyone who believes in the ideals of Europe and who thinks that Europe needs to play an increasingly major role in the world to establish a platform of consensus. After all, the world - not just Europeans but the whole world - is looking to Europe to put forward certain solutions.
For my part, you can rest assured that it is in this spirit of consensus - with respect for the different political forces, of course, but, if I may say so, beyond the different party positions - that we, the three institutions, the Commission, Parliament and the Council, will be able to work together to make our Europe stronger.
(DE) Mr President, ladies and gentlemen, this morning it has rightly been stated that the European Union has demonstrated its ability to act in two major crises. This has inspired confidence in the rest of the world and in the role of the European Union and has allowed it to regain the confidence of its citizens. This is mainly due to the President-in-Office of the Council. President Sarkozy, this is an achievement that you can justifiably be proud of.
Of course, it is not difficult to imagine that President Sarkozy would have taken an energetic and imaginative approach even if he had not been President of the Council. However, the fact is that he is President of the Council and therefore his actions have benefited the European Union. That is how it should be.
Admittedly we should remember that it is a stroke of luck that he is currently the President-in-Office of the Council. However, the ability of the European Union to handle crises should not be dependent on luck. This means that we need the Treaty of Lisbon. This is another argument in favour of putting the treaty into force and I am convinced that there is a broad majority for the treaty in this Parliament.
For reasons of restraint we have not yet stated this loudly and clearly, but I believe that it is time to explain that this Parliament is behind the Treaty of Lisbon and it would be a good thing if the Parliament could succeed in putting it into force before the European elections. This is not within our power, but I think that it is our position.
Mr Schulz has analysed the financial crisis, discovered the causes in the system and, without further ado, has laid the blame firmly at the door of the Conservatives, Liberals and Christian Democrats. Mr Schulz, what a simple picture of the world you present, doubtless because of the elections. You are very well aware that the degree of prosperity here in Europe, which is unheard of throughout large parts of the world, the high levels of social security, the unparalleled levels of environmental protection, the related technological advancement and, not least, the level of personal freedom associated with all these achievements are all based on the social market economy and not on socialist ideas. We need to remind ourselves of this. The system itself has not failed, but some of the players in the system have failed and they must be called to account. In order to do this, we need new regulations.
I would like to make one comment on the climate change and energy package. I would like to state also on behalf of the Group that the objectives of this are undisputed, but that we need to talk about the methods. During a time when emissions trading, according to the Commission's calculations, will cost EUR 70 to 90 billion per year, which must be raised by those affected, we cannot seriously believe that this entire structure will not be affected by the financial crisis and the crisis in the real economy. For this reason we would like to state that we will continue our firm commitment to the objectives. However, I think it is appropriate to consider and debate the dossier carefully and thoroughly in order to ensure that we do not make any legislative mistakes and, above all, that those affected are involved. To do this, we need time and we must make sure that we take the necessary time.
(FR) Mr President, ladies and gentlemen, we are living in the age of plumbers: there was the Polish plumber to influence the French 'no' to the Constitutional Treaty, and Joe the plumber to decide between Mr Obama and Mr McCain. Even our Heads of State or Government have had to turn their hand to plumbing, to plug the incessant burst pipes in an international financial system that is in a state of total collapse. Our governments have equipped themselves with an IKEA-style kit, a toolbox that should allow each State to cobble together a specific solution for each specific situation. As every DIY enthusiast knows, though, IKEA's blueprints are hopelessly crude: the IKEA method, applied to international finance, runs the risk of being inadequate. The Presidency has done what it could, in other words crisis management, as President Sarkozy has stressed here. Our governments have managed to plug the series of leaks in an international financial system that is so interconnected that the malfunctions have gone global.
However, plumbing has its limits: we need to address the architecture of international finance. If we want to redesign the financial world to serve the real economy, there is no need to set up yet another high-level group; a low-level group responsible for recording the proposals of the Financial Stability Forum would be perfectly adequate. For example, the Forum recommended back in 2001 that better coverage should be provided for the risks taken by the banks. The European Parliament has, on several occasions, pointed the finger at the obvious idiocies of international finance, but its voice was not heard. The European summit claimed to be determined to learn lessons from the crisis and to make all those involved in the financial system act more responsibly, including with regard to pay and other inducements. There is going to be an international conference to discuss it all. So, are we going to end up with a new Bretton Woods? It seems doubtful. Voices are already being raised, including within the Presidency, warning against over-regulation. Commissioner McCreevy is being ever more provocative: he does not want to legislate for leverage ceilings on investment funds. While the European Council wants to regulate the fantastic bonuses of the golden boys, Mr McCreevy is putting his money on the self-regulation that we have seen at work over recent years. While even Mr Paulson is calling for better regulation of the markets, Commissioner McCreevy feels that, I quote, 'there is a real risk that well-intentioned desires to address market failures translate into rushed, clumsy and counterproductive regulation'. The Charlie McCreevys of this world are already preparing us for the next speculative bubble, which I predict will form around the secondary market of the emissions quota trading system. In the meantime, Mr Sarkozy, the real economy is entering into recession. Now is not the time to scale back our ambitions regarding the environment, but neither is it the time to change, unilaterally, the only European industrial sector that is open to international competition.
(FR) Mr President, at this time of global financial crisis, Europe is taking its first steps as a political player; and under your Presidency, under the French Presidency, the Heads of State or Government have made the right decisions. I also think that the European plan is better thought out than the Paulson plan, and I hope that it will be able to limit the damage.
Clearly, we now need to go further. The reform of the global financial system for which we are all hoping and praying will only be possible - I am absolutely convinced - if Europe is in a position to make its presence felt, and, for that to be the case, we will need to find new resources. We will need to set up a European financial markets authority and a European banking committee. We need a European regulator who will, at that point, be able to talk to the US regulators, and we must be able to bring an end to tax havens on our own continent if we want our efforts to defend this idea at global level to be credible.
Equally, if we are to face up to the economic and social crisis, we will need a European response. We need a joint action plan to help our fellow citizens, so that, tomorrow, we can invest in non-relocatable activities - for example, heavy infrastructure or a plan to bring buildings up to environmental standards. We will need economic governance of the euro zone - it is certainly time. More than that, though, we will need, in future, to think, to define, to support and to inspire a model of European development that is ethical, humane, socially responsible, and sustainable in all senses of the word.
(PL) Mr President, I am glad we have allowed ourselves more time to adopt a more balanced decision on reducing carbon dioxide emissions. The system proposed by the Commission apportioned the cost of introducing restrictions in a very unequal manner. It meant that countries whose energy production is based on coal would have to incur costs of the order of billions of euro per year. These countries tend to be the poorest countries of the Union. This is something that for example Poles, who would have to pay dearly, simply cannot understand. It is important to bear in mind that we are hardly setting a good example by being the only ones in the world to introduce such a system, thus weakening the foundations of our own economy.
In addition, the financial crisis must not serve as a pretext for sidelining the situation in Georgia. We should recall that Russia is maintaining in excess of three times more troops in the disputed areas than were present there on 7 August. Russia is pursuing a fait accompli policy in relation to the international status of Ossetia, and is failing to implement the peace agreement. It has therefore abrogated the right to be a partner of the European Union.
On a lighter note and by way of conclusion, the more often you attend sittings of the European Parliament, Mr Sarkozy, the less certain I am as to whether I would rather be listening to you or to your wife. I have to say, however, that although I sometimes disagree with what you have to say, you certainly liven up the Chamber when you say it. Congratulations on that achievement.
(FR) Mr President, I only have one minute, but I wanted to say that, during this financial crisis, you yourself have managed to overturn the institutional dogmas: Brussels, Frankfurt, competition, the Maastricht criteria, the global free trade system, the ban on State aid for businesses and, in particular, for the banks, and so on.
A moment ago, you referred to the issue of sovereign funds, which is extremely important for the future, in order to save our businesses if they become, or rather if they are, because they are, at rock bottom. However, Mr Sarkozy, as it stands, the Treaty of Lisbon - which the leaders of Europe, and you in particular, are trying to keep on life support - would have prevented you from doing what you have just done. It bans all restrictions on movements of capital, it bans all interventions and political influence on the Central Bank and, above all, it bans all State aid for all businesses.
The question is simple: what are you going to choose, Mr Sarkozy? Are you going to have your hands tied, or a free hand? In order to have a free hand, you need not the Treaty of Lisbon, but a treaty that takes account of the lessons that, together, we are now learning.
- (SK) I agree with the conclusions of the European Council that the European Union must strive, along with its international partners, to bring about a complete reform of the financial system. This situation will linger for at least 10 years and it is ordinary people who will pay for all of the errors. Decisions must be taken quickly on transparency, global regulatory standards relating to trans-border supervision and crisis management.
State aid within the framework of individual countries must not be allowed to distort economic competition, for example through discrimination in favour of branches of those banks which are owned by a central bank in another state of the Union. There should, however, also be no disproportionate flows of liquidity from branches to their parent banks. I am in favour of a rapid strengthening of the rules governing the activities of rating agencies and their supervision. We also need a quick decision on rules governing the safety of deposits, with the aim of providing greater protection for consumers.
(ES) Mr President, I am going to indicate the points on which I agree and disagree with the Presidency and also say what was lacking, in my opinion, from the Presidency's speech.
I agree that the origin of the crisis is not limited to the subprime crisis in the United States. I agree with the principle of what Alan Greenspan is now calling the stage of 'irrational exuberance'. I agree that the markets have failed because regulation has failed and that governments have had to come to the rescue. I agree that this is a global crisis and I therefore agree with the need for a Bretton Woods that some are calling Mark II and others are calling Mark III. Certainly, President Sarkozy's reference to the current system reminds me very much of what General de Gaulle did before the first Bretton Woods failed, before the 'rendition' of Fort Knox when President Nixon decided to unpeg the dollar from gold.
For this reason, we need to establish a European diplomacy, a diplomacy of the euro, where Europe speaks with one voice and has to 'put its house in order'. However, 'putting its house in order' means continuing to develop the financial markets - in this case the retail markets so that they reach the appropriate size - and reflect on the regulatory framework.
As for the European Central Bank, I agree that it has done well. It has acted quickly, but also erratically. It has changed the rules on maturities and guarantees three times, whereas the banks need certainty in their financing.
Secondly, monetary policy - the lender of last resort - is still centralised. However, banking supervision is still decentralised.
Mr President, has the time not come to decide whether we want to develop Article 105 of the Treaty, which gives greater supervisory powers to the European Central Bank?
I totally agree on the issue of economic governance. While we are engaged in this ideological dance, we should remember that Marx said that, when economic structures change, the political superstructures must also change.
We did Maastricht but we have not sorted out the institutional architecture.
Before Lisbon, we must determine which formulas will allow us to advance on this issue.
Thirdly, and very importantly, I have one very specific request. The financial economy must be set against the real economy. Do not bid farewell to the presidency, Mr President, without first entrusting the Commission with the specific task of establishing a Lisbon+ agenda which must come into force on 1 January 2011 and which must involve a revision of the financial frameworks.
I have a final quotation. On this ideological theme, a Spanish philosopher - Unamuno - once said that he was anticlerical in defence of the Church. I am against total deregulation of the market. I believe that, in this regard, the Presidency and I are in agreement.
Mr President, this crisis could have been avoided: it is not an unavoidable law of nature. It is a long story, and I do not have time to go into it, but for now one thing is certain: please let us learn from our experience and let us do things together. Let us keep momentum.
President Sarkozy, you are so full of energy, but keep this energy now because, urgent as it was to avoid a meltdown of our banks, it is now just as urgent to regulate better and prevent this recession taking hold. I appeal to you today, and also to the President of the Commission, to make the following commitments.
First: give us a pre-Christmas gift, President Barroso - concrete proposals on new and better regulations. I am sure that the President-in-Office of the Council, President Sarkozy, agreed with me when he asked you to commit yourself today to respond to this report from the European Parliament with the following concrete proposal: it is not only about regulating the banks, but also about regulating hedge funds and private equity. That is the first commitment.
I was so happy, President Sarkozy, when at Camp David you mentioned this simple fact at the outset, because hedge funds and private equity companies are now trying to tell the story that they have nothing to do with the financial crisis. This is simply not true. They have been operating with excessive debt and greed for many years, so, please, promise me today that all actors will have to be regulated; otherwise we are not learning from our experience.
Second: I could mention a lot of details, but I just want to have an answer from Commission President Barroso - please commit yourself to living up to this Parliament's proposals on regulating the market.
The last point is directed at President Sarkozy. You and I - and we all - think this is a time of destiny for the European Union. Do not give ordinary people the impression that the European Union is incapable of avoiding a recession that will hit millions and millions of innocent workers. That is why I want to repeat what you yourself said: let us do it together. I have calculations, and I think we should ask the Commission to confirm, President Sarkozy, that if we do things together and invest just 1% more in infrastructure, in education, in labour market policy, and in investment in private industry each year for the next four years, we will have 10 million more jobs. I think this is a target worth going for, and I sincerely hope that you will commit yourself, President Sarkozy, to realising this in December or before. It is now or never.
(FR) Mr President, Mr Barroso, Mr Sarkozy, I have already twice had the opportunity, in the Committee on Foreign Affairs, to say how much I admire the action you have taken during the crisis between Russia and Georgia, and I say it again today. I have the same admiration for your action on the financial crisis and the economic consequences it brings for us.
With regard to Russia, however, let me say that I am not entirely reassured to read, in the Council conclusions, that it has apparently been decided that the negotiations on a new pact or strategic alliance with Russia will continue regardless of what transpires, even if the conclusions of the Council and the Commission are taken into consideration. I do not find that reassuring at all because although, on the one hand, I am convinced, like you, Mr President, of the need to continue to engage with Russia, I also do not think we should give them the impression - I am sure that you will not do so - that nothing has happened, and that everything will be business as usual.
I am sure that you will be keen, and I ask this now on behalf of my group, to say clearly to Russia, when you go to Moscow for the Summit, that it will certainly not be business as usual and that we are going to be extremely vigilant in this regard.
- (PL) Mr President, Robert Gwiazdowski, an expert at the Adam Smith Institute, is on record as having written that Monty Kaczyński's Flying Circus had flown back from Brussels but that it was not at all clear why it had flown there in the first place. The cost to Polish taxpayers of getting their President to Brussels was around EUR 45 000. I should like to put the following question to you, President. Why did you allow a politician who was not a member of the Polish government's delegation into the debates? Nobody really knows what that person was doing there. Furthermore, Mr Kaczyński has gained considerable support from extremist groupings in Poland. The groupings concerned could even be described as fanatic. In addition, so far as I am aware, Mr Kaczyński can only speak Polish. He is incapable of expressing his ideas in any foreign language. I would therefore be most interested to know how you managed to converse with him, Mr President. Could you please explain to the House what exactly Mr Lech Kaczyński was doing at the European Council Summit and what you discussed with him in person?
(DE) Mr President, we have been discussing the globalisation trap, le piège de la mondialisation, for more than 12 years and now it has snapped shut. Mr President-in-Office of the Council, I would like to make you a practical proposal. I suggest that you establish a university chair in the history of the financial markets. This would allow for detailed research into how it has come about that we are in the position in which find ourselves at the moment. In the spirit of what was said by Martin Schulz: 'Never more', by which he probably meant 'never again', in other words, something like this must never happen again. 'Never more' would mean: Let's go this far again. That must not take place.
This chair would allow us to determine to what extent the blame lies with the Conservatives, driven by exaggerated US neoliberalism, and to what extent with the Social Democrats, who have not pressed firmly enough for social balance. Take the opportunity to learn from history, so that we can establish a bold European social democracy and not settle for the trivial benefits which the Treaty of Lisbon would allegedly have given us, despite the fact that this is not even correct.
(FR) Mr President, the conflict between Georgia and Russia and the financial crisis have both been opportunities for the European Union to make its presence felt on the world stage as a fully-fledged first-rate political player.
Thanks to your determination, Mr Sarkozy, Europe has managed to come together to find coordinated, effective and speedy responses. In the face of crisis, Europe has shown that it really exists and has demonstrated its added value.
With regard to immigration, for example, the 'every man for himself' principle was no longer in fashion. The European Council's adoption of the pact on immigration and asylum, initiated by the French Presidency, represents a considerable step forward.
With respect to the fight against climate change, Europe needs to set itself concrete objectives and show its global partners the way. You have already spoken on this subject, Mr Sarkozy, but we hope that this agreement will be as balanced as possible, because it needs to take account of the economic situations of our countries, which are currently very unstable. We also, however, need to examine the issue of the type of growth we will choose for the future.
In order to face up to the challenges before it, the European Union now needs the Treaty of Lisbon more than ever. We understand the concerns of the Irish, but keeping the status quo is not an option. Ireland needs to propose a solution during the December European Council: there are many of us calling for that.
In recent weeks, we have looked on with pride at a strong political Europe, united in adversity, presenting a determined front to its partners, and listened to on the international stage. We hope that this new European mentality will become the rule and will endure. The Treaty of Lisbon is the best solution available to us to achieve that.
(FR) Mr President, I do not know which of the Rules of Procedure entitles me to take the floor, but thank you for having given me the opportunity.
President Sarkozy, I was under the impression that you were speaking here in your capacity as President of the European Council, and I responded in my capacity as chairman of a group in the European Parliament. I did not have the impression that I was speaking to the President of the French Republic, otherwise I can assure you that my speech would have been quite different, as there are no differences between me and my French Socialist colleagues.
Mr President, first of all, it was entirely natural for Mr Schulz to respond. As I understand it, he was doing so in a personal capacity. My dear Martin, if I hurt you by comparing you to a French Socialist, I regret it.
(Applause)
In my mind, it was not an insult, but I freely admit that the important thing is what the addressee thinks. Therefore, Mr Pöttering, I withdraw my remark. Mr Schulz is also able to speak like a French Socialist.
Mr Nassauer, thank you for your support. Yes, we need the Treaty of Lisbon and, to speak my mind, I will fight to the very last minute of the French Presidency to convince people of the need for Europe to develop institutions for the 21st century. A politician is somebody who shoulders his responsibilities. I supported the Lisbon process and I will fight to ensure that the Lisbon process reaches its conclusion; and I would reiterate one thing: if we do not have Lisbon, we will have Nice, and if we have Nice, that is an end to new enlargements, which would be deeply regrettable. Let us hope, then, that everybody will shoulder their responsibilities.
Mr Nassauer, I take your point that much work is needed on the climate change package. I am well aware of that, but we must not give up on our ambitions, for I am convinced that it is easier to reach a compromise on a big ambition than on a small one. A really ambitious proposal will be easier to reach a compromise on than a more limited proposal, and it would a mistake if, in trying to please everybody, we ended up with a completely incomprehensible European policy. We must be aware of this risk.
Mr Goebbels, you talked about plumbing and architecture, and, indeed, I am counting on Luxembourg's support so that the financial architecture can be fundamentally redesigned both within and outside our continent.
However, Mr Goebbels, this is not a criticism, far less an attack: it is simply a comment.
Mrs De Sarnez put it very well: we cannot fight against certain practices outside our continent, and yet tolerate them within it. That is all. Those who think they are being targeted are really assuming a lot; I myself am not targeting anyone in particular, and I would not dream of doing so.
Mrs De Sarnez, thank you for saying that we have taken the right decisions. May I say, personally, that I support your proposal for a European regulator: it makes sense. Why can we not manage it straight away? It is because certain smaller countries think that, by defending their own system of regulation, they are defending their national identity. I am not blaming anybody. Therefore, Mrs De Sarnez, my view is that, at the end of the day, we will need a European regulator and that, in the meantime, we at least need to establish coordination between European regulators. That is the route that we are proposing, with the Commission, and I think that it is the only realistic one, because otherwise we will reach an impasse.
You also mentioned the need for European economic governance and a European economic plan. You are right to do so, but I should like, in connection with your speech, to challenge the claim, not made by you, equating any European economic initiative with an increase in the deficit. Emphatically, enough is enough. We have the right to speak freely. It is possible to be in favour of a European economic policy without favouring an increase in the deficit, and we will not be able to coordinate European policies simply by means of a revival on request.
We - I am not saying 'you' - must not put words in each other's mouths like we did, back in the day, with those who dared to have an opinion on monetary policy: it is possible to advocate a different monetary policy without bringing into question the independence of the ECB. I will say it: it is possible to be in favour of a European structural economic policy without favouring an increase in the deficit. Let us stop saying that some are right and some are wrong. Far from it, the European debate must be a real debate, and nobody has a monopoly on the truth.
From time to time, we need to step away - and this may be the only point on which I agree with Mr de Villiers - we sometimes need to step away from the dogmas that have so damaged the idea of Europe, dogmas that have even less legitimacy given that they often do not result from decisions made by democratic, and thus legitimate, bodies. My own European ideal is strong enough for European democracy to be a true democracy. Groupthink, dogmas, habits and conservatism have done a great deal of damage, and I will take the opportunity to say more on that in relation to another subject.
Mr Szymański, I should like to say that I understand full well Poland's problems, particularly the dependence, up to 95%, of its economy on coal, but I think that Poland needs Europe in order to modernise its mining industry and that we can perfectly well reach agreements with Poland on clean coal. What is more, in order to modernise its mining industry, Poland needs the whole of Europe. We need Poland, and Poland needs Europe. It is on this basis that we, along with Mr Barroso, are going to seek a compromise with our Polish and Hungarian friends and some of those who have concerns about their growth.
Mr de Villiers, I have, as you say, overturned dogmas, because I believe in being pragmatic, but, honestly, do not ascribe to Lisbon, to the treaty, shortcomings that it does not have. I am in a position to know that the Treaty of Lisbon is not a miracle. It is not perfect, but, apart from in the Vendée, Mr de Villiers, there is no such thing as perfection, particularly when we are bringing together 27 countries with different governments and different histories. You need to give up on the ideal treaty - you know full well that it will never exist. Europeans are pragmatists, sensible people who would prefer an imperfect treaty that makes things better to a perfect treaty that will never exist, because there will never be an agreement on this intangible idea.
That is what Europe is all about: making progress every day, because we wanted to bring an end to war and because we want to create an area of democracy. I think, Mr de Villiers, that you should turn your mind to a different fight, because this one appears to consist in your creating an imaginary enemy when it is quite clear, in the current crisis, that the people of Europe understand that working together is a strength, not a weakness. Even somebody as strong and as talented as you will be powerless to face this financial crisis alone. It would be better to achieve a proper compromise with the whole of Europe than to sit on your own in a corner, knowing that you are right.
On the subject of having a 'free hand', Mr de Villiers, my response applies to you, it is the response of a free man, including in French political debate. And I think that the most important thing for us is to stop waffling, and I think that good compromises can be reached by sincere people who follow through on their ideas and that the problem with European political debate is a lack of ideas, which has affected all of us, all the political groups, as if we were paralysed at the idea of coming up with something new. When Europe has moved forward, it has been because, at a given point, men and women have cleared new ground; and the self-criticism for which you were calling is something that we should all undertake. For a long time, we in Europe have acted as if we were immovable objects. We followed the founding fathers, but we did not follow their example: we did not clear new paths, or come up with new ideas. I firmly believe that, at this point, we need to show some imagination, because, in the end, the greatest risk comes from not doing anything, today, and from not being bold when faced with a completely new situation.
Mr Kozlík, transparency is absolutely vital. On the issue of rating agencies, I think that it is the attitude of the rating agencies that has been the most scandalous part of the crisis. These agencies rated products 'triple A' on Friday, and then downgraded them to 'triple B' on Monday. We cannot carry on with this monopoly of three rating agencies, most of which are American. The issue of the rating agencies, of their independence in relation to certain groups, and of the existence of a European rating agency will certainly be one of the crucial issues at the first summit on future regulation. On the subject of competition, I should like to say to you - to all of you who spoke about competition - that I believe in competition, but I have had enough of people who want to make it an end in itself, when in truth it is simply a means to an end. Competition is a means to growth; it is not an end in itself, and I will make every effort to bring this concept back into the new European policy.
I believe in freedom, I believe in free trade, and I believe that we should reject protectionism, but competition must be a means for growth. Competition as an objective, as an end in itself, is a mistake: I thought so before the crisis, and I still think so after the crisis.
Mr García-Margallo, you are right that we need a new Bretton Woods, because, as Mr Daul and Mr Schulz said just now, there is no point holding an international summit if all we are going to do is apply sticking plasters. If we are going to change half the system, it is not worth it.
You mentioned accounting standards, but take a look at our banks. To start with, the dictatorship of the US accounting standards has become intolerable. Secondly, the amount that the banks can lend depends on their own funds and assets. If we look at assets using mark-to-market, on the basis of a market that no longer exists, having been completely destabilised, we will impoverish the banks, which will consequently be even less able to do their job. The question of changing accounting standards, as raised by the President of the Commission, had our full support - it was a matter of urgency. I should also like, Mr President, to pay tribute to the European Parliament's responsiveness in being able to vote for this change, because we reached unanimity in the codecision procedure with startling speed, which the European Council welcomed.
Mr Rasmussen, could we have avoided the crisis? Before we can decide that, we need to agree on what caused it. What happened? The United States of America, our allies and our friends, have been living beyond their means for the past three decades. The Federal Reserve Bank pursued a monetary policy that involved keeping interest rates extraordinarily low, which made funds available to anyone who wanted to borrow. For the last 20 or 30 years, we have been carrying with us the astonishing debts of the world's greatest power, and it is now up to the whole world to settle those debts.
Under those circumstances, the Americans need to shoulder their responsibilities and accept the consequences with us, but I do not see how we, on our own, could have told them to put a stop to this strategy. I would add that some of our banks are no longer doing their job: a bank's job is to lend to individuals and to businesses, to support individuals with the growth of their families and to support businesses with the growth of their projects, and to earn money after a given period. Our banks have developed in what they call the trading rooms, which are places of speculation, and they considered for years that it was easier to earn money by speculating than by investing.
I would add that the mutualisation of risks has meant that all our banks behave themselves. There are 8 000 banks in Europe, 44 of which operate internationally. If we had taken the responsibility of allowing a bank to fail, as occurred in the US with Lehman Brothers, the whole of the system would have collapsed. I do not know how we could have avoided the crisis, Mr Rasmussen, but I think that, if we had not responded as we did, the crisis would have buried us: that is something I believe quite strongly.
You say that we need proposals before Christmas, but actually we need them before mid-November. I do indeed intend, with President Barroso, to take initiatives to ensure that we, as Europeans, go to the summit with one voice, attempting one more thing, Mr Rasmussen: we need to agree not on the lowest common denominator, but on the highest, because any consensus entails the risk that, in trying to force an artificial agreement, we may scale back our ambitions. It is a risk. I hope that we will remain ambitious, and not scale back our ambitions too much, but still speak with one voice.
I will not go back over hedge funds; I have already said that they need to be regulated. No financial institution, be it public or private, should escape regulation.
Mrs Neyts-Uyttebroeck, you asked whether discussions with Russia will continue regardless of events. Of course not, but put yourself in our place. Russia stopped its tanks 40 km outside Tbilisi, as we in Europe had asked it to. Russia withdrew its troops back over the borders from before the crisis of 8 August. Russia allowed observers to be deployed, most notably European observers, and Russia, albeit with rather bad grace, is going to the Geneva discussions. If, given all that, we suspend the EU-Russia summit, who will be able to understand Europe's policy? No one.
I would add that, along with President Barroso, we have taken the precaution of not suspending, but postponing the summit. What is the difference? If we had decided to suspend the summit, we would have needed a unanimous decision from the European Council to resume, and in my opinion that would have been politically embarrassing. The decision to postpone it allows us to resume without giving out gold stars that are not deserved. I therefore believe that this strategy shows composure, and is calm and lucid. I do not think we could have done anything else, and I remain convinced that Russia will be a partner with which we can have dialogue, with which we can be frank, but we can only encourage them to develop if we talk to them. If, on the other hand, we do not talk, Russia will feel that it is surrounded, and our ideas will be less influential. I am convinced of this but, of course, I may be proven wrong by future events. It is therefore a question of accepting our responsibilities.
Mr Wojciechowski, it is not up to the President-in-Office of the Council to decide who should represent Poland. Poland had two seats at the European Council, and it was up to Poland to decide who should be in them. Imagine a Europe in which the President of the European Council said, 'no, you cannot come in, and you can'. What sort of Europe would that be? Poland has a president - whom you clearly do not support - and it has a prime minister; it is up to them to act as statesmen and as Europeans to decide who should represent Poland. In the end, we managed to get through it, and at the beginning of December I will have the opportunity to go to Poland, where I will tell the Polish President: 'You must keep your promise. You promised to sign the Treaty of Lisbon, which your parliament ratified, and you must keep this promise.' That is the credibility of a statesman and a politician.
(Applause)
I believe strongly enough in Poland's importance in Europe to say so without anyone taking offence.
Mr Martin, we need a bold European democracy. I am aware of your campaign, your campaign against corruption and for a fully-functioning democracy. You are absolutely right, but I can tell you that, with President Barroso, we have shown that we can be bold. Moreover, there are even people in this Chamber who felt that I was moving without a mandate. If I had to wait until I had a mandate to move, I would certainly move less often.
Mrs Sudre, thank you, too, for your support. Europe does exist now, and you are quite right that the status quo is not an option. I think that is something on which we can all agree. The worst possible outcome would be if, once the storm had passed, we carried on as if nothing had happened. That would mean the end of the European ideal, and we do not have the right to let this opportunity pass us by.
So, then, some people are surprised: why are we holding a summit so quickly? This is why. It is because we said to ourselves that, if we waited too long, particularly if we waited until the new US President were elected, the situation could continue to worsen and we would have no answer. Or else the situation would improve, and then, by next spring, everybody would have forgotten about it and nothing would change. We therefore needed to hold the summit, or at any rate the first one, in November, regardless of the timetable in the US.
Ladies and gentlemen, I think I have responded to everyone who spoke. I am also bound by the Presidency's timetable and the press conference that I have to give with the President of the Commission and the President of the European Parliament. I should like to apologise to the other speakers if I have not responded to everybody. It is not, of course, because I do not want to, but because I have been asked to stick to the arrangements for the day. I have tried my best, and I will, of course, have the opportunity to return to your Parliament in December, if you wish, to respond at greater length to the questions of everyone who takes the floor.
Mr President-in-Office of the European Council, it is clear both from the speeches and now from the applause that you have the support of the European Parliament.
President of the Commission. - I would just like very briefly to answer the question put to me by Mr Rasmussen. I must also ask to be excused, as I have to be at the press conference. The Commission will be represented by Commissioner Almunia.
As I said in my previous remarks, no area of the financial markets will be absent from our review. I really want to thank you for the contribution that you personally - and many Members of the European Parliament - made in your report. We will look at all these options. As President Sarkozy has just said, we want to lead this global effort. We believe that we can put some of those proposals into effect before Christmas, as you asked, but some are technically very delicate. We will take a decision and will feed into the international debate on all those matters, but I believe it is also important to have technically sound proposals. I am sure you have noticed that we have made everything that has been agreed with Ecofin - the financial road map - available to you. It is not accurate to say that we have not legislated in financial services under this Commission. Thirty-two legislative measures adopted under codecision or comitology have been adopted in the area of financial services since the beginning of this Commission, of which 19 were under codecision. There will be several more in the coming weeks and months, starting with the proposal on rating agencies early next month.
Let me give you an example about rating agencies. Let us be very open about this. I personally spoke with several governments several times about the need for regulation on rating agencies. The response was a definite 'no'. This is true. That is why I ask you - some of those who criticise the Commission: maybe you can use some of your influence in your own governments or the parties that are in your governments. That would be most helpful because, in fact, some months ago when we discussed this - and in this area Commissioner McCreevy was in favour of regulation for the notation agencies - the most ambitious proposal that some governments were considering was a code of conduct.
You may say that is all very well and the Commission has the right to do this. That is true, but in financial services matters, things are not - as you know - as they are in many other matters. When we were in a crisis - and the peak of the crisis was in September this year (but since August of last year we have had this road map) - we were, in fact, strongly advised by many in our governments not to put forward proposals that could raise the level of alarm or create a kind of alarm reflex. This is a matter in which I believe the Commission has to be prudent. In the very sensitive issues concerning financial markets we cannot have empty announcement effects. We cannot just make proclamations. It is very important in this matter to maintain coordination between Parliament, Commission and Council. I would say that in the European Commission we are, by definition, in favour of a European dimension in regulation and in supervision. I say this very frankly. If the Commission does not often make proposals that you have rightly put forward, it was not always because we were sleeping or because there was an ideological bias. It was because analysis of the situation showed that the possibility of achieving them was zero, or close to zero. Very honestly, this is something I want to tell you. We will have time to look at all the causes and all the stages of this process, but I think this is important for you to know in the debate.
Quite frankly, two weeks ago some of our governments were still saying that we did not need a European response. Perhaps you noticed that I published an article in the European press asking - pleading - for a European response, and some of our governments were saying, 'No, we can do it at national level. We do not need a European dimension'. So let us try to act collectively. Let us look at ourselves critically, as we all need to do, but let us try to avoid a simplistic response to a very complex issue. We are ready to work constructively with the European Parliament and the Council in order to find good solutions for Europe and, possibly, for the rest of the world.
(Applause)
(FR) Madam President, I very much regret that Mr Pöttering did not give me the floor when I requested it, because I was simply asking him for the right of reply, and I would have preferred it to be while the President of the Council was here.
I am incensed at the scapegoating of the French Socialists that we heard here. I have never, never seen a President-in-Office of the Council call into question any political party. I have never seen a President of the French Republic ridicule his compatriots in an international arena like this, and I therefore find it offensive, and I should have liked to have a formal apology from the French Government.
(The President cut off the speaker)
Madam President, on a point of order. We have yet again a further example of the ludicrous mismanagement of the affairs of this Chamber. It is about time that the presidency realised that when votes are to be held they should be held at the time promulgated, and no one is more important than the exercise of our democratic rights during votes. I ask you, please, to raise, at the presidency, how our affairs are managed, so that that they can be improved and we vote at the right time and speeches are kept to the right length.
(Applause)
Mr Atkins, if you do not mind, we will now continue the debate.
Ladies and gentlemen, I would ask you to adhere scrupulously to your speaking time. Do not be surprised if I cut you off.
Madam President, it is a pity that the President-in-Office of the Council has gone, because I had a message for him, but I hope Mr Jouyet will take it.
What he said this morning on climate change is extremely important, and he was right to remind Mr Nassauer that now is not the time to abandon our climate change ambitions and to water down the proposals before us.
(Applause)
There has been a huge lobby in this Parliament and in the Council. It started long before the financial crisis broke this summer: it started last year. Hardly was the ink dry in Berlin when people started to try and water it down.
President Sarkozy asked for the engagement of Parliament. He is going to get more than the engagement: he is going to get us in codecision. I do not know why we are even discussing the importance of codecision: there will be no climate change package without the codecision of this Parliament.
We want agreement by Christmas. The Socialist Group can give you that commitment. I am not sure about the other side - perhaps Mr Sarkozy will ask his people. The Socialist Group wants a commitment by Christmas, but not any agreement. We want a credible agreement; we want one that balances environment, jobs and competitiveness.
We do not, however, want one which is the lowest common denominator. President Sarkozy just reminded us about what happens if you go for the lowest common denominator. We know that individual countries have problems - and we can talk about them - but we need to have a package that is credible for the international talks, not one based on offsets in other countries because that is not a credible package, and not one which dismantles the emissions trading scheme and destroys the carbon price. President-in-Office, I hope you will take these messages back to Mr Sarkozy.
Mr Nassauer talked about the cost of the climate change package. Today we are throwing billions and billions at the financial crisis that our banks are facing. Of course, there is a cost which the Commission has worked out for the package, but I do not want to go back to our citizens in a few years time and say that, because we failed to act here and now on climate change, billions more will need to be found. Worse than the money involved, lives will be destroyed all over the planet. Let us have some political courage from all sides of this House; let us go forward and make the agreement with the Council and do it before Christmas in time for the international talks.
(Applause)
(LT) I would like to say just one thing. The President of the Commission said that the European Union's response to the crisis was insufficient. In fact, the response was strong, Member States responded, but European institutions were slow to react. That was illustrated perfectly today in this hall - when Mr Sarkozy left, all the journalists left. No one is interested in us. The reason for this, above all, is our inability to reform the way we work. There are many splendid people in both the European Commission and the European Parliament, but the bureaucratic system inhibits any initiatives. We were able to react to the tsunami in Asia, but tomorrow we will discuss a budget, which has been prepared without taking into account the fact that we are experiencing an economic tsunami in Europe. We could do something, give other priorities in our budget. We could also set priorities in our parliamentary committees, which would help us to survive this crisis and meet people's expectations. The European Commission should be reformed. I would like to stress that the Commission's strategic functions should be separated from its technical ones, and then it would work more effectively.
Madam President, to the President-in-Office, but now in absentia, I would say: you spoke eloquently this morning about the challenge to our economic future, which is rightly at the top of our agenda, but no less rightly and no less eloquently you made it clear at the summit, and again today, that your intention is to maintain the timetable and the targets for tackling climate change. Your words are fundamental and right. The climate change package, you said, is so important that we cannot simply lose it under the pretext of a financial crisis.
It was very significant that Chancellor Merkel, despite the real concerns her country and others have, made it clear that Germany spoke out in favour of implementing the climate change targets and finding solutions before the December summit. If that is the challenge you give us, I believe Parliament will respond, effectively and in good time.
But the focus now, I have to say, is with the Council. To achieve this, we will need reassurances for the countries which have real problems, as Poland does with coal. We will need to be clear about the criteria for the lighter touch which we know will be provided for a limited list of industries and sectors faced with real leakage challenges. We must also be very clear that our support for biofuels in transport is dependent on the development of fuels from sustainable sources. Without that, we could do irreparable damage to our environment and to the habitats of people, wildlife and plant life.
We have set ourselves an enormous challenge, but it is one that we cannot afford to lose. An environmental disaster would make our current economic problems pale into insignificance.
As President Sarkozy said, the two policies must ride together. But we must just make sure - and the President must make sure - that Parliament is not left stranded by the Council's inability to follow his lead.
(FR) Madam President, I am the first French socialist involved in this debate. I regret that the President-in-Office of the European Council has left, having seen fit to joke about a major party in his great country. He has every right to do so, but he also has a duty to stay to hear the response: that is my complaint against him. Equally, I do not think it a good thing for the President-in-Office of the European Council to try to create divisions in one of Parliament's major groups. Mr Schulz responded to him. When he gibes at French socialism, just consider the target of his gibes. He forgets that French socialism gave Europe François Mitterrand, he forgets that it gave us Jacques Delors...
(Applause)
... and he forgets that, in the interests of giving himself credibility in Europe, he has even borrowed two socialists, Bernard Kouchner and Jean-Pierre Jouyet.
(SV) Madam President, two things are important. The first one is the financial crisis. It is important that we speak with one voice from Europe. The last time we shared the handling of a crisis with the US was when we were to discuss terrorism. We imported a lot of rules that now seem very foreign to the European way of thinking with regard to personal privacy. We need to have a European approach to this crisis and we therefore need to have common rules and standards for things like transparency, solidarity and what financial instruments are to be used on the European market. The Stability Pact would be an excellent tool for this.
The second is the climate change package. We have voted on the climate change package in the two main committees and, with a large majority, have decided on a line that supports the Commission's proposal. We are not about to go into reverse with regard to either the objectives or the timetable. If the Presidency is serious about emphasising both the objectives and the timetable, we will await notification of when we can sit down and discuss the matter in concrete terms. As far as Parliament is concerned, we will use our power of codecision and the codecision procedure within the interinstitutional balance.
(Applause)
(DE) Madam President, I would also have preferred to speak directly to Mr Sarkozy and Mr Barroso, in particular because I wanted to approach the President of the Commission, as we have had little success with some of the Commissioners in recent years.
The citizens expect Europe to concern itself with important matters and not with trivialities. Mr Schulz, who has just left the Chamber, has lumped all the Conservatives together. People do not expect to be nannied over minor issues. Instead they want more freedom from regulation for small and medium-sized businesses and for citizens and more action on major questions. I would like to emphasise that the European Parliament has already called on the Commission in 2003 to present a proposal on credit rating agencies. Amazingly the Commission has become aware in the meantime of the term hedge fund, although this undoubtedly is not true of all the Commissioners. The Commission President is now looking into this area.
Mr Schulz made things very simple for himself by stating that only the Conservatives were to blame. In fact it was the Council which over many years prevented any progress being made in the area of supervision. It was the German finance ministers Mr Eichel and Mr Steinbrück. I would like to remind Parliament that the person who was regularly responsible for slowing things down at a European level - and I would ask the socialists to tell their Chairman this - was Mr Koch-Weser, who now holds a good position at Deutsche Bank.
In future we expect Europe to introduce its moral values and priorities into the regulation of the financial markets. This means sustainability, not just maximising the risks in order to maximise the returns. It also means focusing on the fundamentals, as a medium-sized business would do. This is something which we must introduce in an international context. It is not enough simply to hold international conferences. Europe must be united in order to ensure at an international level that something like this does not happen again.
(FR) Madam President, on looking at the Council conclusions, I am struck by something. The issue of pay is mentioned, and quite rightly, as it is a major issue that we need to deal with together, and take responsibility for. However, there is also the issue of tax havens, and, on that subject, I have the impression - though I may have misread it - that, even between the lines, the text is silent.
The President-in-Office of the Council has said that we need to be ambitious and not just follow the lowest common denominator; I would invite him to follow the same line on the issue of tax havens. I would also invite President Barroso perhaps to enlarge his task force to handle this crisis by including Commissioner Kovács, if he really wants to deal with these issues.
Finally, I would invite the Commission to call on the Member States to revise their national action plans. What is the point of us coordinating economic policies on the basis of national programmes that do not even take account of the predictions of recession that we will need to face? If it takes economic governance seriously, the Commission needs to require the Member States to review their plans in light of the reality of the economic situation that they will need to face up to.
At last, everybody has had their say and, in the end, we have a certain amount of European cooperation, but it is not enough. We have an historic opportunity to give the States the tools to influence the reality of economic policies and the Member States' economic and industrial strategies, so let us make the most of it. On behalf of the Commission, you need to take the initiative to provide a framework for the way in which the Member States use the nationalisation of the banks to turn them into instruments for the long-term funding of the investment we need...
(The President cut off the speaker)
(FR) Madam President, Mr Jouyet, the European Council devoted part of its conclusions to energy security, but this issue has passed under the radar, and has been overlooked in the debates. It is now more important than ever. I support the Council's conclusions, but the devil is in the detail, and it is precisely those details, and specifics, that are lacking. I should like to raise two of them.
Firstly, there is the key issue of the EU's relations with the producer and transit countries. The idea of stepping up our energy diplomacy is fully justified, but what is always missing is the will, on the part of the Member States, to agree on the message we send to third countries and the consistency of our policies at national level in relation to the common interest of the Union. In short, we lack a common foreign and energy security policy. The lowest common denominator, namely the coordination of our positions towards our suppliers and transit countries, is a long way from being achieved and applied. Thus, instead of speaking with one voice, the policy in force is 'every man for himself', as illustrated by a series of bilateral agreements that weaken our negotiating position and tarnish the image of our unity towards the outside.
The second problem is the absence of European projects. There is no mention of oil and gas pipeline projects, which are vital if we are to guarantee our energy security, and the fate of Nabucco now seems uncertain, despite it being referred to as a high-priority project.
We also need to learn the lessons of the Georgian crisis with regard to energy security, by establishing an effective system to protect existing infrastructure in transit countries during periods of war or political instability.
In conclusion, I recall the Council's watchwords: responsibility and solidarity. It now remains for us to take more action, otherwise there is a risk that European external policy on energy security will never get off the page.
- (PL) Madam President, as I take the floor in the debate on the European Council conclusions, I should like to refer to two issues.
The first of these relates to the financial crisis. The latter has proved beyond all doubt that the system of regulatory oversight of banks is in need of radical improvement. The changes should focus on improving asset risk assessment and adjusting precautionary measures to new financial instruments. Changes leading to the elimination of the procyclical nature of decisions on mortgages are also needed, however. Mortgages increase as the price of property rises and decrease as it falls. It is precisely that mechanism that contributes to the emergence of speculative bubbles.
The second issue I wish to mention concerns the climate package. I welcome the Council's decision to seek a compromise on the system for the sale of authorisations for CO2 emissions. There are Member States in which 90% of energy is sourced from coal. If these countries were required to purchase 100% of their authorisations from as early as 2013, the effect on their economies would be disastrous. Common sense and the principle of equal treatment require transitional periods to be introduced.
Madam President, in March 2007 under the German presidency, and again in March 2008 under the Slovenian, Europe's leaders committed themselves to achieving a target of reducing greenhouse gas emissions by at least 20% by 2020, an already limited ambition. Let us be under no illusion: in order to secure a post-2012 international agreement on climate change at Copenhagen, we will have to make a clear and unambiguous statement through our legislation.
The current international financial liquidity crisis and the economic backdrop has allowed many to grow cautious of setting long-term CO2 targets or of committing industry to achieving the necessary greenhouse gas reductions and thus driving Europe's economy forward towards the low-carbon, sustainable economy which we so desperately need and which, I agree, will spark a third industrial revolution with exciting first-mover advantage for Europe in the whole area of new technologies.
However, the EU's post-2012 targets should not be seen in the light of the current economic crisis. I believe our governments will be able to resolve that in the shorter term and we must deliver now so that future generations will not bear the brunt - including the economic brunt - of any delay in terms of the climate and energy package. We cannot pay the higher price in the future for our inability to act now or history will not be kind to us - or as President Sarkozy said, we will miss our date with history.
The European Parliament has given me, as one of the rapporteurs on the climate package, a strong mandate to lead negotiations with Council in the trialogue, and I take this responsibility seriously. We must maintain the targets and timetable and, as Mr Sarkozy said, major ambition with some compromise will be the order of the day. I look forward to a very close cooperation with both the Commission and the Council under the French presidency. I believe that together we can and will find an effective and workable agreement on the climate and energy package by this December...
(The President cut off the speaker.)
Madam President, it is interesting to see that financial market supervision has become a Chefsache in the Council. I appreciate the setting-up of the high-level group with Mr Jacques de Larosière, which we in the EP have been demanding for several years now.
I want to give this clear message: coordination alone is not enough. We really need institutional solutions. Voluntary cooperation of national supervisors on the basis of 'comply or explain' systems like in the Solvency II and the CRD proposals is insufficient, and the Financial Stability Forum, which is pretty unaccountable and which only has representatives from larger countries, with their national interests, is not sufficient. It does not give a clear voice from Europe. We need a unified architecture similar to the European system of central banks, which is perfectly placed to be an arbiter internally and a strong voice internationally.
(DE) Madam President, first of all I would like to congratulate the Council on its agreement on the third way for the Climate Change and Energy package. This is a sensible solution which will allow us to avoid the compulsory purchase of the energy companies, but nevertheless ensures consistent competition.
The second thing I want to say is that the subject of CO2 is, of course, particularly important in the context of the financial crisis, because with the auction we run the risk once again of bypassing the real economy and creating a new speculative financial instrument which will drive energy-intensive industry out of Europe. I would therefore ask you once again to consider very carefully whether the free allocation of CO2 certificates with a clear 20% allowance would not make more sense than taking the money away from businesses which need it to invest in innovation and research in order to achieve the 20% reduction.
We need to give a boost to investment, particularly for small and medium-sized enterprises. Therefore I am also calling for the trans-European networks, in particular in the area of energy, to be significantly developed and for strategies to be developed for more effective energy efficiency measures, because this is particularly important for our small businesses, for employment in Europe and for net wages in Europe.
Finally, I would like to call upon Commissioner Kovács to consider how we could get the economy moving again using tax policy and, in particular, using new and shorter opportunities for depreciation and appropriate allowances. By implementing new tax policies and incentives, it may be possible to stimulate the European economy.
Madam President, it would not be far-fetched to liken the crisis in the financial markets to a hurricane: once the wind abates there is an illusion of calm, but the devastation left behind takes years to clear up, and so it will be with the economic and social consequences of the turmoil we have seen.
We have to strike a balance between continuity and adaptation in the light of changed circumstances. In terms of energy policy, that means sticking to strategic aims on security of supply, sustainability and competitiveness, while considering whether we need to change the tactics, the means. Energy is vital to our way of life and standard of living. It is a long-term industry, where building new capacity takes 5, 10 or 15 years and obviously cannot be a short-term answer to short-term challenges of the sort we face. In the same vein, tackling climate change is a long-term matter, and there is no silver bullet or simple solution.
As regards tactics, there are those who have reservations about the level and timing of the targets within the climate-energy package. There are those who were anxious about carbon leakage or the offshoring of European jobs, well before the financial crisis. Maybe we have to look at the detail, if not the principle involved, again.
However, my main concern at this time is what we should avoid doing, and that is falling into the trap of overregulation, because overregulation could precipitate something much worse: a re-run of the 1930s slump. I know well the importance of good regulation for making markets function well and for transparency, but let us not kill off the goose that lays the golden egg.
- (PL) Thanks to the efforts of the President and Prime Minister of my country, Poland, common sense prevailed at the Brussels Summit, and an appropriate message on the climate package was delivered. Pursuant to agreements at the Summit, for which thanks are due to Europe's leaders, the threat of unduly onerous environmental restrictions that would affect the new Member States in particular has receded. It has not totally disappeared, however.
The Summit also dealt with the financial crisis. Curiously, a smaller summit attended by the largest countries in the European Union had been held a few days before. This smaller summit was reminiscent of the Politburo of the Communist Party of the Soviet Union. It is not right for the most powerful Member States of the Union to impose their solutions on the other countries. In addition, the application of double standards is irritating. I refer to the fact that it is acceptable to finance banks in the Member States, but not acceptable to assist Polish shipyards. In this respect, the European Union is not unlike George Orwell's Animal Farm, where all animals are equal but some are more equal than others.
- (CS) I consider the discussion on the extent and rate of improvements to environmental, social and other standards, along with the revision of European regulations, to be a key issue for resolving the economic recession which the European economy is now facing. Mr Schulz has quoted here with ridicule the undertakings of the Commission and the Council, but Parliament too can reduce the over-regulation of the Union. It is precisely the added negative value which undermines the competitiveness of the EU at a global level. The automobile, electronics, glass, textile and other industries do not need an injection of funds: they need sensible levels of regulation. The financial crisis is not the result of a lack of regulation, but the failure of control mechanisms. That is what failed to protect investments and what threatens employment. The same thing applies to regulations at a global level. The crisis and the global economic recession offer an opportunity for developing a more thorough set of regulations for global markets and not just European ones, with the aim of achieving long-term sustainable, environmental and socially acceptable development. This is the environment which we must create for Europeans at a global level as well. Otherwise I welcome the agreement of the Council on the energy package.
(EL) Madam President, what we need here today is a new economic and social agreement, a 'new deal'. If the EU fails to achieve this, then market greed will continue to encourage counterproductive investments which mortgage its future and the future of its workers and citizens.
What do we mean by a new deal? We need a new system of economic governance, a new role for the European Central Bank, a new perception of the social state, not as the tail of the free market but as the key to development. We need new European funding, a green development fund, a serious globalisation fund and, of course, a bigger budget for Europe, and we need a new social Maastricht of employment and growth.
Madam President, many European citizens - including some whom I represent - wanted to ask Mr Barroso and Mr Sarkozy whether they thought it was fair that the cost of this financial crisis should be borne by the ordinary European citizen, rather than by those banking executives in the United States or in Europe who made millions out of acting negligently - or even criminally in some cases - and who now enjoy their millions by having them in tax-free havens or in secure savings accounts. They also wanted to ask Mr Barroso and Mr Sarkozy whether it was fair that, when the American economy catches a cold or has cancer, it should be the Europeans who undergo chemotherapy. 'Yes' to cooperation with the Americans, but 'no' to dependence.
(FR) Madam President, Mr Jouyet, I was in Tbilisi when the president came to negotiate the peace plan, and I should of course like to pay tribute to him for his rapid action to put a stop to this war. However, the war was partly our own failure: for 14 years, we have been overcautious; we have looked on in silence as the provocations in the separatist regions escalated. It is true that this war was a wake-up call for Europe, confronting it with its responsibilities, but the fire is still smouldering in the Caucasus, and we must do everything we can to bring a definitive end to the frozen conflicts, in the interests of the security of the whole of Europe.
I also know, Mr Jouyet, that the countries of Europe are divided with respect to Georgia's entry into NATO; myself, I am against it. I will make you a proposal: I call on the European Union to propose neutrality for these countries in the Caucasus. Only neutrality will calm tensions with Russia and definitively protect this subregion from new conflicts. Neutrality will guarantee the security of these new democracies, and will help to ensure our own security.
- (PL) One of the main issues raised during the Summit was the global financial crisis, in conjunction with the climate change package. It was right for the Council to focus on this problem. What is worrying, however, is that the key decisions were taken earlier, at a meeting of the representatives of a mere four countries. The position was subsequently consolidated in the so-called Eurogroup, and only then taken to the European Council. This procedure raises grave concern as to whether the European Council is really being treated seriously, or simply as a forum that rubber-stamps the decisions of a small group of leaders. Are we to consider that, for all intents and purposes, a three-speed Europe has now emerged?
In the light of the global crisis, it is also worth reconsidering earlier decisions on limiting carbon dioxide emissions. Immediate implementation of the former could further intensify the recession, especially in the countries of Central and Eastern Europe such as Poland, with negative consequences for the entire European economy. A separate package must therefore be adopted for those countries whose main source of energy is coal.
Madam President, I will be brief in view of the responses that have already been made.
I should like to say to Mrs McAvan that we completely agree with her that the package should be ambitious, that we hope that, if possible, with Parliament's assistance, we will be able to reach agreement by Christmas, and that we agree that it should not be just any agreement. We thus fully share your philosophy, and we hope that we will achieve a good balance between competitiveness and sustainable development.
Turning to Mrs Starkevičiūtė, what I wanted to say to her is that it is clear that the financial crisis has already had a major impact. We must, and I would say this to other speakers as well, stay on course, and that is why we are sticking with the energy and climate change package. On the subject of the EU's budget, we will debate that together tomorrow, in the context of your first reading. I believe that the Commission's proposal focuses on growth and sustainable development and that we must not move away from that, but we will return to that during tomorrow's debate.
In relation to Mr Bowis's comments, it is clear that we cannot put our ambitions regarding the energy and climate change package on hold in view of the financial crisis - that has already been emphasised. We must, though, take account of the variations in national sources of energy and of sectoral balances.
To Messrs Poignant and Savary I would say, first of all, that I recognise the great contribution made by the French socialists to the debates in the European Parliament and their great contribution to the Socialist Group in the European Parliament and, secondly, that I consider myself to be one of those who is most aware of how much Europe owes to Jacques Delors and François Mitterrand. I also think that the French Socialist Party sometimes needs to trumpet it more loudly, which would avoid certain ambiguities: 'Europe is not a cause for the right or for the left; it is a European cause'. That is the lesson I have learned from Jacques Delors, and I know that Messrs Savary and Poignant share this viewpoint.
Concerning what Mrs Ek said, of course we are sincere with regard to the objectives and the timetable. We must act to ensure that the package is ready for the international challenges that Europe will need to face.
With regard to the comments from Mr Radwan and others on the financial crisis, clearly we are taking action to protect citizens, to protect savers, and to ensure that those responsible for the crisis in the various institutions have to pay for it. We have already said that the duty of care principle should apply here. The money that has been put in must be used to protect citizens and savers; it is not intended to be given as a gift to the parties who are primarily responsible for the financial crisis, be it in the United States or Europe, because they bet too heavily on speculation.
Mrs Berès is quite right to emphasise, as has been said, the fight against tax havens both within and outside the EU. This matter was not dealt with properly in the conclusions of the European Council but, as the President-in-Office of the Council said, there will be other European meetings - and 'European' is the right word. This is not a two, three or four-speed Europe: these are European meetings in which we can draft, together, international financial regulations - new international financial regulations - that will pave the way for better long-term funding of the economy. I endorse what has been said on the need for diversity in the reflection group set up by the Commission.
Mr Saryusz-Wolski is quite right, and makes a very important point: we have not sufficiently highlighted the Council's conclusions, particularly with regard to energy security. What was done during the last European Council on energy security is an extremely important point. At the same time, we need to give practical shape to what was said concerning relations with producer and transit countries. We are quite clear on what messages we need to send to third countries, and we must obviously have that in mind in the context of dialogue with Russia. We also need to give shape to these conclusions by supporting projects to diversify sources of supply, such as those have been mentioned, in particular Nabucco. Of course, it was, in this way, a certain type of Europe of energy that came into being during the last European Council.
Regarding Mr Rosati's comments, as we have said, we must take account of the specific features of the energy situation in Poland, particularly with regard to coal, but it is clear that Poland will also have a responsibility to meet in the context of the preparations for the Poznán summit later in the year.
Finally, I am in complete agreement with what Mrs Doyle said. We must have a sense of responsibility. The financial crisis must not make us forget the response we need to make to the environmental crisis, and we must not hide behind the financial crisis.
With regard to what Mrs van den Burg called for, we do indeed need better institutional coordination at supervisor level. We need to distinguish between supervision and regulation, and, in terms of supervisors, we need better coordination at institutional level.
Like Mr Rübig, I am delighted at the agreement reached on the 'third way' energy proposal. It is, in my opinion, a thoroughly satisfactory compromise. That, I think, is what I can tell you. Equally, it is important to have tax incentives for energy saving: there I share his point of view.
Turning to what Mr Chichester said, it is true that we need structural solutions both for the financial crisis - that will be the challenge for the upcoming international summits - and for climate change, and we must, above all, have good regulation, not overregulation.
Finally, regarding Mr Czarnecki's comments, it is clear that, in the face of certain industrial problems, we need to examine the adaptation options in some countries. This is the case for Poland and its naval dockyards; we are well aware of the issue.
Concerning what Mrs Isler Béguin said, lastly, we know that dealing with the problems in the Caucasus will be a long drawn-out process, and that Europe must also undertake preventive action. I agree with her that we must also be more forward-thinking regarding the status of these regions and Russia's neighbours.
Member of the Commission. - (FR) Madam President, I have four points to make in five minutes. Firstly, Europe has responded, finally united. We had not begun 'united', but we responded in unison in the meetings of the Eurogroup and of the European Council, and we must continue to do so. That is the message that, I believe, everyone endorses. A union that moves from coordinating aid packages to coordinating banking systems. It is absolutely necessary to coordinate such systems at European level so as not to create problems in certain countries. A union in Europe designed for the global governance of the monetary and financial system. That is something that has been repeated here several times, indeed many times, at Council level. Where a number of Member States are concerned, moreover, it is a new message that must not be forgotten next week.
Secondly, I completely agree - and this is something that the President of the Commission and the President-in-Office of the Council said - that, in order to tackle a new phase of better regulation of the financial system at European level, Europe must, for the next few years, play a leadership role at global level where such regulation is concerned. I completely agree with those of you who have resolutely supported supervision that is institutionalised, and not just coordinated, at European level.
Thirdly, I entirely agree with those of you who have talked of the necessity of adapting the national reform programmes and the Lisbon strategies to the challenges of today's and tomorrow's real economy. Moreover, this is work that is in progress and that the Commission will present, to both you and the Council, in December. Furthermore, it is necessary, where this new dimension and this adaptation of the Lisbon Strategy are concerned, to take account of the industrial fabric and, in particular, of small and medium-sized enterprises, which are the main victims of the lack of credit brought about by the crisis in the banking system.
Finally, the budget. It is necessary, of course, to use the budget and the national budgets without creating sustainability problems for the future. Instead, the margins for manoeuvre in fiscal and budgetary policy should be used, and this within the framework of the Stability and Growth Pact revised in 2005. There is a lot of room for flexibility, but there is also the need - and you, with the Council, are the budgetary authority-to begin to conceive of the European budget. That too, moreover, is the subject for a real debate.
(Applause)
The debate is closed.
In accordance with Rule 103, paragraph 2 of the Rules of Procedure, I have received six motions for resolution.
The vote will take place tomorrow, Wednesday 22 October 2008.
Written statements (Rule 142)
in writing. - (RO) The decisions taken as part of the European Council meeting of 15 and 16 October 2008 are of strategic importance to Europe's future. First of all, I welcome the discussions on the ratification of the Treaty of Lisbon. The European Union (EU) needs to implement the institutional reforms stipulated in the Treaty in order to guarantee that the organisation functions in an efficient, coherent manner which is more transparent to Europe's citizens. It is therefore a main priority that the process for ratifying the Treaty of Lisbon continue and be completed as soon as possible in all 27 Member States.
Secondly, as rapporteur on regional cooperation in the Black Sea region and a member of the Committee on Foreign Affairs, I would like to emphasise the importance of the foreign policy aspects. I would like to reiterate the urgency of developing a common European policy on energy, with the aim of promoting energy security and European unity, as well as of diversifying the energy supply through strong support for strategic projects like the Nabucco pipeline.
Last but not least, I welcome the decision to strengthen the EU's relations with its eastern neighbours, in this case the Republic of Moldova, through signing a new far-reaching cooperation agreement. Furthermore, the EU needs to continue to be actively involved in Georgia, as well as in resolving all the conflicts in the Black Sea region.
in writing. - (FR) I should firstly like to convey to the French Presidency of the European Union exercised by Mr Sarkozy, President of the French Republic, my congratulations on the energy, passion and vision with which he is assuming his mandate. Whether it is a question of war in the Caucasus, which has been prevented, or the action taken to resolve the financial and economic crisis, the Presidency has shown how much we need a strong and united European Union and a stable presidency to champion our values in a world that moves at a rapid pace and that has become much more complex. With regard to the financial crisis and the need for the economy to go on functioning properly, I am in favour of Member States using their financial strength to intervene in order to restore confidence. The Member States use what, in the private sphere, are resources not shown on the balance sheet; in other words, guarantees. It is in this context that I would float the idea of looking into setting up a global public instrument for assessing States. This would be located with the International Monetary Fund (IMF), and its governance would be indisputable and independent. Such a global public agency for assessing States would be very useful in terms of ensuring that global finance and the world economy were operating properly and that, therefore, due social progress was also being made.
The agreement expressed by the European Council on 15 and 16 October is a start, but it is not enough.
We need to rebalance European Monetary Union, in conjunction with development and social policies. We need a single Community policy and new institutional and economic governance to restore the basic balance of the economy in the eurozone.
The creation of a joint European fund basically needs to be re-examined as the consequence of direct measures taken to deal with the credit crunch and it needs to be made clear that taxpayers cannot be burdened in the long term. The philosophy of allowing the credit crunch to regulate itself applied so far at national level harbours dangers of the nationalization of economic and social policies and the emergence of a multiple-track European economy. This splintering of the institutional profile of the EU should be avoided.
Europe has a unique and historic opportunity and it must put forward its new economic and social development model, as it had started to do through policies on climate change, energy security, social stability and a sustainable economy. When the economic crisis has run its course, it should find the EU much stronger at political and institutional level, more social and leading the way on policy on climate change.
in writing. - (RO) I would like to welcome the conclusions of the European Council meeting of 15 and 16 October 2008 concerning the need to redefine the European Union's policy on its eastern neighbours, in particular with regard to the Republic of Moldova. The European Union actually needs to include the Black Sea region and, obviously, the Republic of Moldova on its list of political priorities.
We need to define a clear mandate for negotiating a new agreement on increased cooperation with this country, however with the very clear condition that there will be a need to record evident progress and for the Communist government in Chişinău to scrupulously adhere to democratic standards and the statutory norms of European law, as well as a need to respect the independence of the judicial system and the right of the press to free expression. Quelling the Communist authorities' antidemocratic abuses and excesses, amending legislation in order to annul the provisions preventing citizens with dual or multiple citizenship from having access to public office and standing, and modifying the electoral code in line with the standards of the European Union's Member States and the recommendations from the European Council are the preconditions for signing this agreement
Romania has been and will be the main proponent of the Republic of Moldova's future integration into Europe and I expect the Moldovan authorities to take specific action in this direction.
in writing. - A new Bretton Woods has to be well prepared.
A rising chorus of leading politicians is in favour of organising a world conference to tackle the structural flaws of current world finance and revamp the international architecture in this field. It goes without saying that a coming together of old and new economic powers is badly needed for such a historical task. But a world conference (a new Bretton Woods!) has to be well prepared. Firstly, one needs to define the analytical underpinnings of the reconstruction of world finance. Keynes and Dexter White led their experts for a significant period of time, despite it being wartime, in order to produce a workable blueprint. We have to make sure that such a blueprint is available by the time decisions are made. The team led by Jacques de Larosiere could help a lot in this respect. Secondly, there is need for the major economic powers to see eye to eye on key issues. And here things are more complicated. I would very much hope the EU would take a leading role in coalescing efforts to revamp the international financial system and to overhaul the regulatory and supervisory frameworks so that finance can genuinely serve the economy.
in writing. - Europe, including Ireland, needs the Lisbon Treaty if we are to develop coherent and effective policies to tackle the global crises of financial system meltdown, Climate Change, and, under-development of much of the world.
Economic nationalism cannot solve these global challenges. Neither will allowing the financial institutions or transnational corporations a free hand to do as they choose, while expecting the taxpayer to bail them out when crisis hits.
We need a system of global governance which includes transnational regulation of the financial markets. Indeed, including a capacity to tax such institutions in a way which prevents them from playing one country off another.
A system of taxation of currency exchange is necessary to stabilise those markets and could also provide a valuable resource to fill the funding gap in the implementation of the Millennium Development Goals (MDG).
Such a levy system is usually known as a 'Tobin Tax'. James Tobin first proposed it following the USA's destruction of the Bretton Woods system. It would have a three- fold effect; 1, help stabilise the currency markets; 2, provide substantial funds to help implement the MDG; 3, reclaim part of the democratic space conceded until now to the financial markets.
The single European currency has formed a barrier which has protected the European Union from worse problems during this crisis. In this context, the euro has indisputably been a European success.
Faced with deregulation and crisis in the markets, a whole series of mutually contradictory national actions has been unleashed. An agreement has been rushed through which we ultimately welcome, but we cannot forget the Commission's excessive passivity when a modicum of prudent and forward-looking vision was needed.
In recent years - not months - this Parliament has debated and adopted well-grounded proposals for reform, particularly in the area of market regulation and supervision. It is based on this credibility that we demand that the Council Presidency and the Commission actively involve this House in the reform solutions, which must meet three objectives.
Firstly, in an integrated Europe, systemic risks cannot continue to be regulated at national level. Structural action must be taken with clear and stable rules guaranteeing that the system will be robust.
Secondly, in a globalised world, Europe must be an active partner in the creation of a new international framework involving the main partners.
Thirdly, at a time when economic recession is already a certainty, we must, in a coordinated manner, implement an economic recovery package which guarantees growth and employment and allows families and businesses to recover their confidence.
in writing. - (PT) The essential element in this debate has once again been omitted: in other words, there must be a break with existing policies which are the main cause of the current crises. However, it was interesting yesterday to listen to the great defenders of neoliberalism now admitting that something must change, but only in terms of 'recasting capitalism', as indicated by President Sarkozy. This is why one of their priorities is the development of immigration policy, in particular through the return directive, which fails to respect fundamental human rights and which treats illegal immigrants as if they were criminals and not people escaping from hunger in their countries in search of a better future for themselves and their families.
Increasing disregard for social issues continues to be one of the main aspects of their policies. To tackle the financial crisis, they have mobilised incalculable resources and political will. However, with regard to the social situation and the crisis due to the fall in purchasing power, increased poverty, unemployment and precarious and poorly paid work, the resources and political will required are still lacking. In fact, what they are proposing will tend to worsen the social situation and the inequalities in the distribution of wealth.
in writing. - (PT) The European Council has confirmed the measures previously adopted which are intended to rescue financial capital, the backbone of the capitalist system, and ensure 'continued structural reform'.
The 'recasting of capitalism' simply means more capitalism - with all its unhealthy contradictions - more exploitation of workers, more liberalisation and privatisation of public services and more work income transferred to capital, a policy which the Socialist Government in Portugal is faithfully implementing.
However, there has not been one word about:
the growing difficulties faced by workers and the general population, increasing salaries and social security benefits, reducing the prices of essential goods and services, or effectively curbing rising mortgage costs;
the promotion of productive investment, employment rights, public services and a strong public business sector - as in banking - through a fair distribution of the wealth created;
the end of the EU's current monetary policy and its Stability Pact, the end of 'tax havens', and the reinforcement and use of structural funds to ensure effective economic development and improve the living conditions of workers.
In other words, there has been nothing about a break with capitalist policies ...
in writing. - Given the current exceptional market circumstances there is a need for concrete measures in order to ensure sufficient flexibility in the implementation of the Stability Pact. The unprecedented events have exposed the limits of the European financial integration system when confronted with a crisis of this magnitude. When the Stability Pact was reformed, no one could have expected such financial turmoil and the flexibility given to the Stability Pact in case of economic slowdown seems to be insufficient in the light of recent events. We ought to maintain budgetary discipline, but more flexibility should be established to allow for the new members to join the euro zone as soon as possible. Within the current rules, the financial crisis could indeed prevent new members joining the euro zone as scheduled. The economic rationality underlying the construction of the European exchange-rate mechanism should be readapted to the current financial circumstances so as to create the conditions for sustainable financial markets in countries acceding to the euro zone. Speeding up the process by allowing individual paths for adopting the euro in each accession country depending on its economic conditions could be a solution as the financial crisis has emphasized the need for acceding countries to be anchored in the euro zone.
The current crisis appears to be a financial collapse, but energy and food are also involved. It is the tip of the iceberg based partly on the collapse of fundamental moral principles and partly on human naïvety. This is evidenced by speculation and unsound investments.
There is no such thing as perpetual motion either in physics or in economics. What were the individuals whose chicanery led to the collapse of the world's finances guided by? We allowed ourselves to be deluded by people who built fortunes on deceit. Now the taxpayers are being expected to bail out the banking system. This is likely to cost more than the entire European Union budget. The financial shock was felt first in the United States, but its consequences have affected the entire world. Certain countries like Iceland found themselves on the brink of total disaster. There is bound to be a ripple effect causing further losses. Can anything positive emerge out of all this? Perhaps it can. Perhaps we will come to understand that it is not right to build on the sand of delusion, on the basis of false premises, and that a firm basis of reliability and solidarity is needed. It is not a case of ensuring that the expression 'safe as a bank' regains its former meaning. What is at issue is our future and that of our children. The market economy, or, to put it another way, capitalism, needs to operate on the basis of sound and enduring principles, and honesty is an important one of these.
in writing. - (FI) Madam President, first I would like to thank the President-in-Office of the Council for what I see as the proper line of reasoning: the interests of the environment should be given high priority in both good and bad times. Your answers to Mr Wurtz, Mr Cohn-Bendit and Mr Schultz were likewise pertinent.
I wish to express my concern in particular about the fate of emissions trading. When you consider what has been done in this House this autumn, Parliament's position cannot be regarded as the outcome of a democratic process. It smacks of undue haste, and the committees did not know what they were voting on. The amendments that have been tabled are a kind of bluff and we have been manipulated and misled. Our rapporteur and our group coordinator betrayed everyone by not going with decision the group voted on. Parliament has never seen anything like it before.
The Commission is one guilty party. It delivered a huge package of legislation too late and then warned against touching it in the name of international harmony with regard to the climate issue. The result is a poor model for emissions trading, which, if realised, will push up costs and threaten European jobs. Any auction applied unilaterally is just an extra tax burden. I cannot see any benefit to the environment if European products, the world's most cleanly manufactured, should acquire this burden in the name of the fight against climate change.
An auction simply takes pollution away from Europe, dumps it somewhere else, and brings us unemployment. It is neither a good nor a responsible environmental policy. We need a more effective climate policy.
Emissions have to be cut according to the commitments we have made. Our alternative also deserves to be properly considered in Parliament. Many of the Member States are in favour of it, as are the Confederation of European Industries and the entire European trade union movement. Another reading would eliminate the democratic deficit that has now been established in the House.
in writing. - (RO) The crisis which has occurred between Russia and Georgia, along with the financial crisis, have provided not only theoretical, but also practical, proof of the need to reform European institutions. European unity, expressed through a single voice, is the only response in situations of this kind. The implementation of the Treaty of Lisbon is a real necessity. From December, the Council needs to come up with a solution moving in this direction, no matter the possible consequences. Financial, energy and political security, as well as the consolidation of the European project's basic values, can only be guaranteed through a close partnership with our neighbours.
The 'Eastern Partnership' initiative adds a new political dimension to relations with our neighbours, supplementing and boosting the projects which are already ongoing in the Black Sea region through promoting an institutionalised framework which helps to update the agreements on more liberal visa controls, create a free trade area and establish strategic partnerships with our eastern neighbours.
There is a palpable sense of 'weariness' with regard to expanding the European Union, but we cannot allow ourselves to keep countries like Moldova and Ukraine outside the European Union for a long time. The 'Eastern Partnership' needs to include a clear signal, a roadmap for these countries, which opens up the possibility of joining the EU, providing, of course, they reach the required level in every area.
in writing. - (FI) The EU summit discussed how the US economy's very own China Syndrome, that is to say the meltdown of the core of the financial economy on Wall Street, also poisoned the European markets with its radioactivity. As a result, the world is moving into a post-USA age. Its authority collapsed when it its ship named 'Capitalism' ran aground on the ideology of the hyper-liberals.
Hopefully, the country's new poverty and its difficulty in obtaining loans will accelerate the demise of America's military action in the countries it occupies. Considering the sort of occupying power the United States is, Russia's exaggerated military operations in South Osettia certainly received a great deal of attention. We have to be satisfied with the outcome of the summit inasmuch as the extremist countries in the EU and the American fundamentalists did not receive support for their calls to isolate Russia.
in writing. - (HU) We must not allow Europe to pay the price of the financial crisis and speculation that originated in the United States. Ordinary people must not suffer the consequences of the banks' short-sightedness and the speculators' greed.
The package adopted by the European Council will hopefully stem the tide of this financial tsunami. The paramount task of the European Union together with the governments of the Member States must be to do everything possible to alleviate the social and economic effects of the crisis, prevent a long recession and protect investments.
We need to build reserves in order to protect our citizens. To this end, countries in Europe are compelled to introduce emergency measures, reduce budgetary expenditures, temporarily suspend planned tax reductions and even raise taxes. This is what is happening from France to Great Britain, from Italy to Latvia. However, the only way to achieve this effectively is by national consensus; anyone who goes against it puts the nation's financial stability in jeopardy.
The fundamentals of market economy need to be reconsidered. The social control of market processes is indispensable, not in order to thwart competition but to place it under necessary regulatory oversight. The European Parliament supports the idea of a financial and capital market supervisory authority at European level, previously suggested by the Hungarian Prime Minister Ferenc Gyurcsány.
It is unacceptable that the culprits should get away without being held accountable. Freezing their multi-million dollar salaries is not a punishment. Punitive measures must not be eluded, including the confiscation of the property and freezing of the assets of those at fault for provoking an international financial crisis.